EXHIBIT 10.55

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT REQUEST PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. THE OMITTED CONFIDENTIAL INFORMATION APPEARS ON FIVE (5) PAGES OF
THIS EXHIBIT

EXECUTION VERSION

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of June 28, 2007

among

AIRTRAN AIRWAYS, INC., as Borrower,

EACH LENDER IDENTIFIED ON SCHEDULE 1 HERETO, as Lenders,

and

BAYERISCHE HYPO- UND VEREINSBANK AG, LONDON BRANCH, as Security Agent

 

--------------------------------------------------------------------------------

Pre-Delivery Payment Financing

for up to Eighteen (18) Boeing model 737-7BD Aircraft

each equipped with

Two (2) CFM International model CFM56 engines

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    DEFINITIONS AND CONSTRUCTION    2 2.    COMMITMENTS; BORROWER’S NOTICE OF
PAYMENT DATES; CLOSING PROCEDURE    2 3.    LOAN CERTIFICATES, EXPENSES, FEES
AND INCREASED COSTS    4 4.    CONDITIONS    7 5.    REPRESENTATIONS AND
WARRANTIES    9 6.    COVENANTS OF BORROWER    12 7.    LENDER COVENANTS    16
8.    SECURITY AGENT’S COVENANTS    17 9.    ASSIGNMENT OR TRANSFER OF INTEREST
   17 10.    INDEMNITIES    19 11.    SECURITY AGENT    34 12.    GOVERNING LAW;
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    37 13.    INTENTIONALLY OMITTED
   38 14.    CONFIDENTIALITY    38 15.    MISCELLANEOUS    38

 

EXHIBIT A    Form of Borrowing Notice EXHIBIT B    Form of Transfer Certificate
SCHEDULE 1    Accounts; Addresses SCHEDULE 2    Commitments SCHEDULE 3   
Aircraft; Scheduled Delivery Months SCHEDULE 4    Non-Deferrable Advance
Payments under the Purchase Agreement

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of June 28, 2007, is by and
among (i) AIRTRAN AIRWAYS, INC. a Delaware corporation, (the “Borrower”),
(ii) each LENDER IDENTIFIED ON SCHEDULE 1 HERETO (“Lenders”) and
(iii) BAYERISCHE HYPO- UND VEREINSBANK AG, LONDON BRANCH, not in its individual
capacity, except as expressly state herein, but solely as agent for the Lenders
(“Security Agent”).

W I T N E S S E T H:

WHEREAS, Borrower and Airframe Manufacturer have entered into the Purchase
Agreement, pursuant to which, among other things, Airframe Manufacturer agreed
to manufacture and sell to Borrower, and Borrower agreed to purchase and take
delivery of, among other things, eighteen (18) Boeing model 737-7BD aircraft,
each equipped with two (2) CFM International model CFM56-7B20 engines, each to
be delivered during the Scheduled Delivery Months (the “Aircraft”); and

WHEREAS, Borrower desires to borrow from Lenders, and Lenders desire to lend to
Borrower, a portion of the non-deferrable Advance Payments (as defined in the
Purchase Agreement) made or to be made by Borrower to Airframe Manufacturer in
respect of the Aircraft pursuant to the Purchase Agreement.

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION

Except as otherwise defined in this Agreement, including its annexes, schedules
and exhibits, terms used herein in capitalized form shall have the meanings
attributed thereto in Annex A of the Security Agreement. Annex A of the Security
Agreement also contains rules of usage that control construction of this
Agreement.

 

2. COMMITMENTS; BORROWER’S NOTICE OF PAYMENT DATES; CLOSING PROCEDURE

(a) Subject to the terms and conditions of this Agreement, each Lender agrees to
make a secured loan to the Borrower in respect of each Advance (herein called,
for each Advance, a “Drawing”) on a Borrowing Date to be designated pursuant to
Section 2(d) hereof, but in no event later than the Commitment Termination Date.
In the case of each Lender, such Drawing shall be equal to such Lender’s
Participation Percentage multiplied by the amount of such Advance (for each
Lender, such Lender’s “Commitment” with respect to such Advance); provided, that
the aggregate amount of Drawings for all Advances to be made by any Lender shall
not exceed the amount in Dollars set forth opposite such Lender’s name in
Schedule 2 hereto as its Maximum Commitment (its “Maximum Commitment”). All
Drawings made under this Agreement shall be evidenced in single series of Loan
Certificates issued with respect to all Drawings. Without limiting the above, if
the Security Agent disburses a Lender’s Commitment in relation to an Advance
without first having received funds from a Lender, then that Lender hereby
indemnifies Security Agent against any loss it may incur as a result of such
failure to fund by that Lender.

 

2



--------------------------------------------------------------------------------

(b) If any Lender shall default in its obligation to make the amount of its
Commitment available pursuant to Section 2(a) in respect of any Advance, except
as provided below in this Section 2(b) with respect to HVB, no other Lender
shall have an obligation to increase the amount of its Commitment for such
Advance and, notwithstanding the further provisions of this Section 2(b), the
obligations of the non-defaulting Lenders shall remain subject to the terms and
conditions set forth in this Agreement. If a Lender to whom HVB has transferred
its Commitment in whole or in part pursuant to Section 9(a) with respect to an
Aircraft fails to perform its obligation to make a secured loan on a Borrowing
Date and so long as no Event of Default has occurred and is then continuing, HVB
shall be obligated to make an additional secured loan on such Borrowing Date in
an amount equal to the amount of the secured loan that such Lender was so
obligated to, but did not, make. In the event that the preceding sentence is
applicable and HVB is obligated to make an additional secured loan, then such
defaulting Lender hereby indemnifies HVB against any loss it may incur as a
result of such failure to fund by that Lender. HVB shall have no obligation
under the second preceding sentence with respect to (i) any Lender where the
Borrower has approved (acting in its sole discretion and without any obligation
to do so; provided, that such approval, if requested by HVB, shall not be
unreasonably withheld or delayed if the proposed Transferee has a credit rating
issued by Standard & Poor’s, Moody’s or Fitch Ratings of A or better) in writing
the transfer by HVB to such Lender of all or any portion of its Commitment or
(ii) any Lender to whom HVB has transferred its Commitment while an Event of
Default shall have occurred and be continuing.

(c) As more particularly set forth in Section 2.2 of the Security Agreement,
Borrower shall execute and deliver to each Lender with appropriate insertions a
Loan Certificate to evidence such Lender’s Maximum Commitment. The Loan
Certificates shall be issued such that each Lender receives a Loan Certificate.
Each Drawing shall be evidenced by this Agreement, the Loan Certificates, and
notations made from time to time by each Lender in its books and records,
including computer records. Each Lender shall record in its books and records,
including computer records, the principal amount of the Drawings owing to it
from time to time. Absent evidence to the contrary, each Lender’s books and
records shall constitute presumptive evidence of the accuracy of the information
contained therein. Failure by any Lender to make any such notation or record
shall not affect the obligations of Borrower to such Lender with respect to the
repayment of its Drawings.

(d) Borrower agrees to give the Security Agent at least five (5) Business Days’
prior written notice (the “Borrowing Notice”) of the Effective Date and the
Borrowing Date for each Advance, which Borrowing Date shall be a Business Day
not later than the Commitment Termination Date, which notice shall specify any
funding instructions and shall be in substantially the form of Exhibit A.

(e) On the date of the execution and delivery of this Agreement and the
satisfaction of the conditions precedent in Sections 4(a) and (b) (the
“Effective Date”), Lenders shall make Drawings (subject to the limitations set
forth in Section 2(a)) in respect of certain Advances which were paid by
Borrower prior to the Effective Date. The proceeds of such Drawings shall

 

3



--------------------------------------------------------------------------------

be paid to Borrower to the account specified in the Borrowing Notice; provided,
however, that Borrower shall remain responsible for, and shall have paid, its
Cash Contribution for each Aircraft for which such Advances have been paid. On
the first (1st) Business Day of each calendar month following the Effective Date
(each such Business Day and the Effective Date, also referred to individually as
a “Borrowing Date”) and the satisfaction (or waiver) of the conditions precedent
in Section 4(b) hereof, the Lenders shall make Drawings (subject to the
limitations set forth in Section 2(a)) in respect of Advances which are then due
and payable by Borrower to Airframe Manufacturer. The proceeds of such Drawings
shall be paid to Airframe Manufacturer (or to Borrower, if Borrower shall have
paid such Advances to Airframe Manufacturer on or prior to the Borrowing Date
thereof) by wire transferring (or by making other arrangements reasonably
satisfactory to Security Agent and Airframe Manufacturer or Borrower (as the
case may be)) such amounts to account or the accounts specified by Borrower in
the applicable Borrowing Notice; provided, however, that Borrower shall remain
responsible for, and shall have paid, its Cash Contribution for such Advances.

(f) If an Event of Default shall have occurred and be continuing, each Lender
may cancel its Commitments, and upon notice of such cancellation to Borrower,
the Commitments shall be cancelled and of no further effect. If an Event of
Default under Sections 3(d), (e) or (f) of the Security Agreement shall have
occurred and be continuing, the Commitments shall automatically, without any
action or notice, be cancelled and of no further effect.

(g) Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense (including any Break Loss) that such Lender
may sustain or incur as a consequence of (a) failure by the Borrower in making a
borrowing after the Borrower has given a Borrowing Notice requesting the same in
accordance with the provisions of this Agreement other than as a result of a
breach by such Lender to make its Commitment available pursuant to Section 2(a),
(b) failure by the Borrower in making any prepayment of Loan Certificates after
the Borrower has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment of Loan Certificates on a day
that is not the last day of an Interest Period with respect thereto. This
covenant shall survive the termination of this Agreement and the payment of the
Loan Certificates and all amounts payable hereunder.

(h) The closing with respect to the financing of each Advance shall take place
at the offices of Smith, Gambrell & Russell, LLP, Promenade II, Suite 3100, 1230
Peachtree Street, N.E., Atlanta, Georgia 30309.

 

3. LOAN CERTIFICATES, EXPENSES, FEES AND INCREASED COSTS

(a) Loan Certificates. Each Loan Certificate shall bear interest and be repaid
in accordance with the applicable terms of this Agreement and the Security
Agreement.

(b) Transaction Expenses. As to the Drawing(s) made on the Effective Date, if
the transactions in respect of such Drawing(s) are consummated, or do not close
for any reason other than a Lender’s breach of its obligations under Section 2
hereof, Borrower agrees to the pay such Lender’s and Security Agent’s
Transaction Expenses related to such Drawing(s); provided, Borrower’s
obligations to make such payment shall be subject to the limitations separately
described in that certain email addressed to HVB from its counsel dated June 1,
2007.

 

4



--------------------------------------------------------------------------------

(c) Upfront Fee. In consideration of the Lenders’ Commitments hereunder,
Borrower shall pay to Paying Agent an amount equal to the Upfront Fee in
immediately available funds on the Effective Date and the other dates as
contemplated in the Upfront Fee Letter. Paying Agent shall distribute such fee
to the Lenders pursuant to the Paying Agent Agreement.

(d) Commitment Fee. Borrower agrees to pay the Commitment Fee in arrears on the
last Business Day of the calendar quarter following the Effective Date and on
the last Business Day of each calendar quarter thereafter and on the Commitment
Termination Date. Such Commitment Fee shall be calculated on the basis of a year
of 360 days and actual number of days elapsed and shall accrue on the average
daily unused portion of the aggregate Maximum Commitment during the preceding
calendar quarter or part thereof. Borrower shall continue to pay the Commitment
Fee until the earlier to occur of (i) the date on which the Commitments are
terminated or cancelled and (ii) the Commitment Termination Date. The Commitment
Fee shall be payable by Borrower to Paying Agent on the due date thereof in
immediately available funds no later than 11:00 a.m., New York City time, on
such date to the Payment Account. Paying Agent shall distribute the Commitment
Fee when received to the Lenders pursuant to the Paying Agent Agreement. For
purposes hereof, the aggregate unused Maximum Commitment of the Lenders shall be
reduced by an amount equal to the amount by which (i) Borrower notifies Security
Agent in writing that it wishes to reduce the aggregate unused Maximum
Commitment of the Lenders (provided, the aggregate unused Maximum Commitment of
the Lenders may not following any such reduction be increased) or (ii) a Lender
cancels or terminates all or a portion of its Commitment pursuant to
Section 2(f) hereof.

(e) Increased Costs.

(i) Borrower shall pay directly to each Lender such amounts as such Lender may
determine to be necessary to compensate such Lender for any increase in costs
that such Lender determines are attributable to its making or maintaining of its
Commitment or the loans evidenced by its Loan Certificates or funding
arrangements utilized in connection with such loans, or any reduction in any
amount receivable by such Lender hereunder in respect of any of its Commitments,
such loans or such arrangements (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

(1) imposes any tax that is the functional equivalent of any reserve, special
deposit or similar requirement of the sort covered by clause (2) below; or

(2) imposes or modifies any reserve, special deposit or similar requirements
(including any Reserve Requirement) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender, or
any such obligations; or

(3) imposes any other condition affecting this Agreement or its Loan
Certificates (or any of such extensions of credit or liabilities) or any such
obligation.

 

5



--------------------------------------------------------------------------------

(ii) Without limiting the effect of the foregoing provisions of this
Section 3(e) (but without duplication), Borrower shall pay directly to each
Lender from time to time on request such amounts as such Lender shall determine
to be necessary to compensate such Lender (or, without duplication, the holding
company of which such Lender is a subsidiary) for any increase in costs that are
attributable to the maintenance by such Lender (or any lending office or such
holding company), pursuant to any law or regulation or any interpretation,
directive or request (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful so long as compliance therewith is
standard banking practice in the relevant jurisdiction) of any court or
governmental or monetary authority following (A) any Regulatory Change or
(B) implementing any risk-based capital guideline or other similar requirement
issued by any government or governmental or supervisory authority at the
national level, of capital in respect of its Commitments or Loan Certificates or
funding arrangements utilized in connection with the Loan Certificates; such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of such Lender (or any lending office or
such bank holding company) would have achieved but for such law, regulation,
interpretation, directive or request.

(iii) If any Lender intends to make a claim pursuant to clauses (i) or (ii) of
this Section 3(e), it shall give written notice within sixty (60) days of the
event occurring after the date of this Agreement entitling such Lender to
compensation under clauses (i) or (ii) of this Section 3(e) (or if later, the
date on which such Lender became aware or ought reasonably to have become aware
(having regard to prudent commercial banking practice) of such event); provided,
if any Lender fails to give such written notice within such period, such Lender
shall only be entitled to payment under this Section 3(e) for costs incurred
from and after the date sixty (60) days prior to the date that such Lender does
give notice. Each Lender will use commercially reasonable efforts (at Borrower’s
expense) to mitigate the amount of the Additional Costs associated with such
event, including designating a different lending office for the Loan
Certificates of such Lender affected by such event if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the opinion of such Lender, result in any economic, legal or regulatory
disadvantage to such Lender (other than economic disadvantages for which
Borrower agrees to indemnify such Lender and which indemnity is acceptable to
such Lender in its discretion acting reasonably and in good faith based on its
credit assessment of Borrower). Each Lender will furnish to the Borrower a
certificate of an authorized officer setting forth in reasonable detail (1) the
events giving rise to such Additional Costs, (2) the basis for determining and
allocating such Additional Costs and (3) the amount of each request by such
Lender for compensation under clauses (i) or (ii) of this Section 3(e) (subject,
however, to any limitations such Lender may require in respect of disclosure of
confidential information relating to its capital structure), together with a
statement that the determinations and allocations made in respect of the
Additional Costs comply with the provisions of this Section 3(e), including as
provided in the last sentence of this clause (iii). Determinations and
allocations by any Lender for purposes of this Section 3(e) of the effect of any
Regulatory Change pursuant to clause (i) of this Section 3(e), or of the effect
of capital maintained pursuant to clause (ii) of this Section 3(e), on its costs
or rate of return of maintaining Loan Certificates or its funding, or on amounts
receivable by it in respect of Loan Certificates, and of the amounts required to
compensate such Lender under this Section 3(e), shall be conclusive absent
manifest error, provided that such determinations and allocations are made on a
reasonable basis and, in the case of allocations, are made fairly.

 

6



--------------------------------------------------------------------------------

(iv) The Borrower shall not be required to make payments under this Section 3(e)
to any Lender if (1) a claim hereunder arises through circumstances peculiar to
such Lender and which do not affect similar commercial banks in the same
jurisdiction generally, or (2) the claim arises out of a relocation by such
Lender of its lending office (except any such relocation effected pursuant to
Section 3(e)(iii) or to an Accepted Jurisdiction), or (3) such Lender is not
seeking similar compensation for such costs from its borrowers generally in
commercial equipment related loans, or (4) the claim arises as the result of any
law or regulation or any interpretation, directive or request of any court or
governmental or monetary authority in any jurisdiction other than an Accepted
Jurisdiction.

(f) Agency Fee. On the Effective Date and on each anniversary of the Effective
Date until all amounts owing hereunder have been fully repaid, Borrower shall
pay to Security Agent an amount equal to the Agency Fee in immediately available
funds.

 

4. CONDITIONS

(a) Conditions Precedent to the Effectiveness of the Commitments. The
effectiveness of this Agreement is subject to the fulfillment (or waiver) prior
to or on the Effective Date of the following conditions precedent:

(i) Each Lender and Security Agent receives executed counterparts or conformed
copies of the following documents and such counterparts have been duly
authorized, executed and delivered by the parties thereto, are in full force and
effect and are in form and substance reasonably satisfactory to Security Agent:

(1) the Holdings Guarantee;

(2) the Security Agreement;

(3) the Consent and Agreement;

(4) the Engine Consent and Agreement;

(5) the Paying Agent Agreement; and

(6) the Loan Certificates.

(ii) Security Agent shall have received the following, in each case in form and
substance reasonably satisfactory to Security Agent:

(1) (x) a copy of Borrower’s certificate of incorporation, by-laws, and
resolutions, in each case certified by the secretary or an assistant secretary
of Borrower, duly authorizing Borrower’s execution, delivery, and performance of

 

7



--------------------------------------------------------------------------------

this Agreement, the Security Agreement and each other document required to be
executed and delivered by Borrower on or before each Borrowing Date in
accordance with the provisions hereof and thereof; (y) incumbency certificate of
Borrower as to the Person(s) authorized to execute and deliver the Operative
Agreements on its behalf; and (z) good-standing certificate for Borrower for
Delaware and Florida; and

(2) (x) a copy of Holdings’ articles of incorporation, by-laws, and resolutions,
in each case certified by the secretary or an assistant secretary of Holdings,
duly authorizing Holdings’ execution, delivery, and performance of the Holdings
Guarantee required to be executed and delivered by Holdings on or before the
Effective Date in accordance with the provisions hereof and thereof;
(y) incumbency certificate of Holdings as to the Person(s) authorized to execute
and deliver the Holdings Guarantee on its behalf; and (z) good-standing
certificate for Holdings for Nevada.

(iii) Lenders and Security Agent shall have received opinions addressed to the
Lenders and Security Agent from (1) Borrower’s internal counsel and (2) Smith,
Gambrell & Russell, LLP, special counsel to Borrower, each in form and substance
reasonably satisfactory to the Security Agent. Borrower shall use reasonable
efforts to obtain opinions addressed to the Lenders and Security Agent from the
respective legal counsels to the Manufacturers, each in form and substance
reasonably satisfactory to the Security Agent.

(iv) Financing Statements related to the Collateral shall have been duly filed
or shall be in the process of being filed in the appropriate jurisdiction.

(v) Paying Agent shall have received for account of the Lenders the Upfront Fee
and Security Agent shall have received the payment of the Agency Fee due on the
Effective Date.

(vi) Security Agent shall have received certified (but redacted) copies of the
provisions of the Purchase Agreement and the GTA specifically assigned to
Security Agent pursuant to the terms of the Security Agreement.

(b) Conditions Precedent to each Lender’s Participation in each Advance. Each
Lender’s obligation to lend its respective Commitments to the Borrower in
respect of each Advance (including Advances made by Borrower on or prior to the
applicable Borrowing Date) is subject to the fulfillment (or waiver) prior to or
on the Borrowing Date for such Advance of the following conditions precedent:

(i) Security Agent shall have received the Borrowing Notice with respect to the
Borrowing Date for such Advance pursuant to Section 2(d) hereof.

(ii) After giving effect to the filing of the Financing Statements, the Security
Agreement shall have a duly-perfected first-priority security interest in all of
Borrower’s right, title, and interest in the Collateral, subject only to
Permitted Liens.

 

8



--------------------------------------------------------------------------------

(iii) No change shall have occurred after the date of the execution and delivery
of this Agreement in applicable Law which would make it a violation of Law for
the Lenders to make their respective Commitments for such Advance available to
acquire their respective Loan Certificates or to realize the benefits of the
security afforded by the Security Agreement.

(iv) On such Borrowing Date, (A) the representations and warranties of the
Borrower contained in Section 5(a) of this Agreement shall be true and accurate
in all material respects as though made on and as of such date except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties shall be true and accurate in
all material respects on and as of such earlier date), (B) no Default or Event
of Default exists, and (C) since March 31, 2007 there shall have been no
Material Adverse Change with respect to the Borrower; and Security Agent shall
have received an Officer’s Certificate to the effect of (A), (B) and (C).

(v) No action or proceeding shall have been instituted nor shall any action be
threatened in writing before any Governmental Entity, nor shall any order,
judgment or decree have been issued or proposed to be issued by any Governmental
Entity at the time of such Borrowing Date to set aside, restrain, enjoin or
prevent the completion and consummation of this Agreement or the transaction
contemplated hereby.

(vi) No material adverse change in the LIBOR market shall have occurred which
would materially impair the ability of the Lenders to lend its respective
Commitments to Borrower.

(vii) Borrower shall have paid to Airframe Manufacturer an amount equal to its
Cash Contribution due and payable to Airframe Manufacturer on such Borrowing
Date.

(viii) Security Agent shall have received evidence reasonably satisfactory to it
that the Advance or Advances for which a Lender is providing a secured loan on
such Borrowing Date is due and payable by Borrower under the Purchase Agreement
on such Borrowing Date or has been already been paid by Borrower under the
Purchase Agreement as of such Borrower Date (as the case may be).

 

5. REPRESENTATIONS AND WARRANTIES

(a) Borrower Representations and Warranties. Borrower represents and warrants to
each Lender and Security Agent that on the date hereof and on each Borrowing
Date:

(i) Borrower is a corporation validly existing and in good standing under the
Laws of Delaware, and has the corporate power and authority to conduct the
business in which it is currently engaged and to own or hold under lease its
properties and to enter into and perform its obligations under each of the
Operative Agreements to which Borrower is or will be a party. Borrower is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which the nature and extent of the business conducted by it, or
the ownership of its properties, requires such qualification, except where the
failure to be so qualified does not constitute or would not give rise to a
Materially Adverse Change to Borrower.

 

9



--------------------------------------------------------------------------------

(ii) The execution and delivery by Borrower of, and performance by Borrower of
its obligations under, the Operative Agreements to which Borrower is or will be
a party have been, duly authorized by all necessary corporate action on the part
of Borrower.

(iii) Borrower’s execution and delivery of, and performance of its obligations
under, the Operative Agreements to which Borrower is or will be a party do not,
(1) violate any provision of Borrower’s certificate of incorporation or by-laws,
(2) violate any Law applicable to or binding on Borrower, or (3) violate or
constitute any default under, or result in the creation of any Lien (other than
as permitted under the Security Agreement) under, any lease, loan or other
material agreement to which Borrower is or will be a party or by which Borrower
or any of its properties is bound.

(iv) Borrower’s execution and delivery of, and performance of its obligations
under, the Operative Agreements to which Borrower is or will be a party do not
require the consent or approval of, the giving of notice to, the registration
with, the recording or filing of any documents with, or the taking of any other
action in respect of (1) any trustee or other holder of any debt of Borrower, or
(2) any Governmental Entity, other than (x) the Financing Statements, and
(y) filings, recordings, notices, or other ministerial actions pursuant to any
routine recording, contractual, or regulatory requirements.

(v) Each of the Operative Agreements to which Borrower is or will be a party
have been, duly authorized, executed, and delivered by Borrower and the
Operative Agreements to which Borrower is or will be a party constitute legal,
valid, and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, and other similar Laws affecting the rights of creditors
generally or by general principles of equity.

(vi) Except as set forth in Holdings’ most recent annual report on Form 10-K,
quarterly report on Form 10-Q or current report on Form 8-K filed by with the
SEC on or prior to March 31, 2007, no action, claim or proceeding is now pending
or, to Borrower’s Actual Knowledge, threatened, against Borrower before any
Governmental Entity, that is reasonably likely to be determined adversely to
Borrower and if determined adversely to Borrower would result in a Material
Adverse Change.

(vii) Holdings’ audited consolidated balance sheet for its most-recent fiscal
year ended December 31, 2006, included in Holdings’ most-recent annual report on
Form 10-K filed by Holdings with the SEC, and the related consolidated
statements of operations and cash flows for the period then ended, have been
prepared in accordance with GAAP and fairly present in all material respects in
accordance with GAAP the financial condition of Holdings and its consolidated
subsidiaries as of such date and the results of its operations and cash flows
for such period, and since the date of such balance sheet, there has been no
Material Adverse Change in such financial condition or operations, except for
matters disclosed in (1) the financial statements referred to above, or (2) any
subsequent report filed with the SEC before March 31, 2007.

 

10



--------------------------------------------------------------------------------

(viii) On the Borrowing Date, except for the filing of the Financing Statements,
no further action, including filing or recording any document (including any
financing statement under UCC Article 9) is necessary in order to establish and
perfect Security Agent’s Lien on the Collateral, as against Borrower and any
other Person, in any applicable jurisdictions in the United States.

(ix) Each of the Purchase Agreement and the GTA are in full force and effect and
neither Borrower nor, to the Actual Knowledge of Borrower, either of the
Airframe Manufacturer or the Engine Manufacturer is in default of its
obligations thereunder.

(x) Neither Borrower nor any Person authorized to act on its behalf has directly
or indirectly offered any beneficial interest or Security relating to the
ownership of any interest in the Collateral, or any of the Loan Certificates or
any other interest in or security under the Security Agreement or any other
interest in or security under such Collateral, for sale to, or solicited any
offer to acquire any such interest or security from, or has sold any such
interest or security to, any Person in violation of the Securities Act.

(xi) Borrower holds all licenses, permits and franchises from the appropriate
Government Entities necessary to authorize Borrower to engage in air
transportation and to carry on scheduled commercial passenger service as
currently conducted, except where the failure to hold any such license, permit,
or franchise would not give rise to a Materially Adverse Change to Borrower.

(xii) Borrower is not an “investment company” or a company controlled by an
“investment company” within the meaning of the Investment Company Act of 1940.

(xiii) No Person acting on behalf of Borrower is or will be entitled to any
broker’s fee, commission, or finder’s fee in connection with the transactions
contemplated by this Agreement, other than Borrower’s Advisor.

(xiv) Borrower will not directly or indirectly use any of the proceeds from the
issuance of the Loan Certificates so as to result in a violation of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

(xv) None of the Reserved Provisions adversely affect in any material respect
the rights assigned to Security Agent pursuant to the Security Agreement.

(xvi) The purchase price allowance granted by Engine Manufacturer to Borrower
pursuant to the GTA is not assignable by Borrower to any third party and does
not appear in any purchase price invoice prepared by Airframe Manufacturer for
Boeing model 737 aircraft purchased by Borrower pursuant to the Purchase
Agreement.

 

11



--------------------------------------------------------------------------------

(b) Lenders’ Representations and Warranties. Each Lender represents and warrants
to each other Lender, Borrower and Security Agent on the date hereof and on each
Borrowing Date:

(i) This Agreement has been duly authorized, executed, and delivered by it and
this Agreement constitutes its legal, valid, and binding obligation enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, and other similar Laws affecting the rights
of creditors generally or general principles of equity.

(ii) No Person acting on behalf of it is or will be entitled to any broker’s
fee, commission, or finder’s fee in connection with the transactions
contemplated by this Agreement.

(iii) No portion of the funds it uses to purchase, acquire and hold the Loan
Certificates or interest directly or indirectly constitutes, or may be deemed
under the Code or ERISA or any rulings, regulations, or court decisions
thereunder to constitute, the assets of any Plan.

(c) Security Agent’s Representations and Warranties. The Security Agent
represents and warrants to Borrower and the Lenders on the date hereof and on
each Borrowing Date:

(i) Security Agent is a validly existing and in good standing under the Laws of
Germany and has banking and trust authority to execute and deliver, and perform
its obligations under, each of the Operative Agreements to which it is or will
be a party.

(ii) Each of the Operative Agreements to which Security Agent is or will be a
party have been duly authorized, executed, and delivered by Security Agent and
the Operative Agreements to which Security Agent is or will be a party
constitute, legal, valid, and binding obligations of Security Agent enforceable
against Security Agent in accordance with their terms, except as such
enforceability may be limited by bankruptcy, insolvency, or other similar Laws
affecting the rights of creditors generally or by general principles of equity.

(iii) No Liens will be attributable to Security Agent in respect of all or any
part of the Collateral (other than Liens created by the Operative Agreements).

(iv) Neither Security Agent nor any Person authorized to act on its behalf has
directly or indirectly offered any beneficial interest or Security relating to
the Collateral or any of the Loan Certificates or any other interest in or
security under the Collateral for sale to, or solicited any offer to acquire any
such interest or security from, or has sold any such interest or security to,
any Person.

 

6. COVENANTS OF BORROWER.

(a) Liens. Borrower will not directly or indirectly create, incur, assume, or
suffer to exist any Lien on or with respect to the Collateral, title thereto, or
any interest of Borrower therein, except Permitted Liens. Borrower shall
promptly, at its own expense, take such action as may be necessary duly to
discharge (by bonding or otherwise) any such Lien other than a Permitted Lien
arising at any time.

 

12



--------------------------------------------------------------------------------

(b) Except as otherwise permitted in the Security Agreement, Borrower shall not
enter into any agreement amending or supplementing the Purchase Agreement or the
GTA in any manner that would adversely affect in any material respect the rights
of the Security Agent or the Lenders.

(c) Borrower Merger.

(i) Borrower shall not convey all or substantially all of its assets in one or a
series of related transactions or consolidate with or merge into any other
Person under circumstances in which Borrower is not the surviving corporation,
unless, only in the case of a consolidation or merger:

(1) after giving effect to such consolidation or merger, such Person is
organized, existing, and in good standing under the Laws of the United States,
any state of the United States, or the District of Columbia, and, upon
consummation of such transaction, such Person will be a U.S. Air Carrier; and

(2) such Person (aa) executes, prior to or contemporaneously with the
consummation of such transaction, such agreements, if any, as are in the
reasonable opinion of Security Agent necessary to evidence the assumption by
such Person of liability for all of the obligations of the Borrower under the
Security Agreement and the other Operative Documents, (bb) make such recordings
and filings, and take such other action with respect to the Operative Documents,
as shall be necessary in the reasonable opinion of Security Agent to protect its
security interest in the Collateral and obtain all consents of Airframe
Manufacturer and the Engine Manufacturer to the extent necessary; and (cc) cause
to be delivered to Security Agent and the Lenders such legal opinions as any of
them may reasonably request in connection with the matters specified in the
preceding clauses (aa) and (bb).

(ii) Upon any such consolidation or merger of Borrower with any Person in
accordance with this Section 6(b), such Person will succeed to, and be
substituted for, and may exercise every right and power of, Borrower under the
Operative Agreements with the same effect as if such Person had been named as
“Borrower” therein.

(iii) In connection with any such consolidation or merger of Borrower with any
Person in accordance with this Section 6(b), Borrower shall provide such
information regarding any such consolidation or merger as the Security Agent
shall reasonably request; provided, Borrower shall not be obligated to provide
any information regarding any such consolidation or merger for which Borrower is
precluded by an existing contract or law from disclosing to the Security Agent,
the Lenders or any third party not directly associated with any such
consolidation or merger or any information that is deemed by Borrower at such
time to be material non-public information. Borrower, Security Agent and the
Lenders agree that it shall be reasonable for the Security Agent to request
information which is similar in all material respects to such information as has
been provided by Borrower to the Security Agent prior to the Effective Date;
provided, such information is already in existence.

 

13



--------------------------------------------------------------------------------

(d) Corporate Existence, U.S. Air Carrier. Borrower shall at all times maintain
its corporate existence, except as permitted by Section 6(c), and shall at all
times remain a U.S. Air Carrier.

(e) Notice of Change of Location. Borrower will give to Security Agent timely
written notice (but in any event at least thirty (30) days before the expiration
of the period of time specified under applicable Law to prevent lapse of
perfection) of any change of its jurisdiction of organization (as defined in UCC
Article 9), and will promptly take any action required by Section 6(f)(2) as a
result of such relocation.

(f) Certain Assurances. With respect to the Collateral:

(1) Borrower shall duly execute, acknowledge, and deliver (or cause to be
executed, acknowledged, and delivered) all such further documents, and shall do
and cause to be done such further things, as Security Agent reasonably requests
to accomplish the purposes of the Operative Agreements, provided that any
document so executed by Borrower will not expand any obligations or limit any
rights of Borrower in respect of any of the Operative Agreements.

(2) Borrower will cause the Financing Statements and all continuation statements
(and any amendments necessitated by any combination, consolidation, or merger of
Borrower, or any relocation of its jurisdiction of organization) in respect of
the Financing Statements to be prepared and duly and timely filed and recorded
to the extent permitted under the UCC or similar Law of any applicable
jurisdiction.

(3) Borrower shall pay all reasonable costs and expenses (including costs and
disbursements of counsel) incurred by Security Agent, Paying Agent and the
Lenders after the date hereof in connection with (A) any supplements or
amendments of the Operative Agreements (including, without limitation, any
related recording costs) (other than with respect to any supplement or amendment
requested pursuant to Section 6(f)(1) above), (B) any Default, (C) any
successful enforcement or collection proceedings resulting therefrom or in
connection with the negotiation of any restructuring or “work-out” (whether or
not consummated), or (D) the successful enforcement of this Section 6.

(4) Provided that Security Agent is then exercising significant remedies
(including, for the avoidance of doubt, acceleration pursuant to Section 4.1 of
the Security Agreement) following the occurrence and during the continuation of
an Event of Default, the Borrower hereby agrees that Security Agent may take
actions necessary, and that, upon the written request of Security Agent,
Borrower will take actions necessary to be taken by the Borrower, to establish
Security Agent’s rights (and the priority thereof) in and to the Aircraft as
granted to Security Agent under the Operative Agreement to the extent possible
or feasible prior to delivery (or when manufacturer’s serial numbers are
available in respect of the Airframe and the Engines and the Aircraft are
anticipated as being delivered and there is a possibility that such equipment
may be delivered by Airframe Manufacturer before the Lenders are repaid the
Drawings in respect of such Aircraft), including by making or authorizing
filings in respect of one or more of prospective international interests,
international interests or associated rights with the

 

14



--------------------------------------------------------------------------------

International Registry. If Borrower shall thereafter repay the Drawings in
respect of any such Aircraft or Section 4.2 of the Security Agreement shall
become applicable, Security Agent agrees to take actions requested by Borrower
as may be necessary to discharge from the International Registry any prospective
international interest, international interests or associated rights as may have
been made or filed pursuant to the preceding sentence in respect of such
Aircraft.

(5) Borrower agrees not to make or authorize filings of any prospective
international interests, international interests or associated rights with the
International Registry in respect of an Aircraft prior to repaying the Drawings
related to such Aircraft, unless Borrower has secured commitment(s) for the
funding of the purchase by Borrower of such Aircraft from the Airframe
Manufacturer, which are sufficient to repay in full the Drawings that are
outstanding in respect of such Aircraft, and such filings are being made in
relation to such commitment(s); provided, that Borrower may not make or
authorize any such filings if the Security Agent is then exercising significant
remedies (including, for the avoidance of doubt, acceleration pursuant to
Section 4.1 of the Security Agreement) following the occurrence and during the
continuation of an Event of Default.

(6) For purposes of Section 6(f)(5) & (6) above, the following terms have the
meanings described below:

“associated rights” is defined in the Cape Town Convention.

“Cape Town Convention” means the English language version of the Convention on
International Interests in Mobile Equipment (the “Convention”) and the Protocol
to the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment (the “Protocol”), both signed in Cape Town, South
Africa on November 16, 2001, together with any protocols, regulations, rules,
orders, agreements, instruments, amendments, supplements, revisions or otherwise
that have or will be subsequently made in connection with the Convention and/or
the Protocol by the “Supervisory Authority” (as defined in the Protocol), the
“International Registry” or “Registrar” (as defined in the Convention) or an
appropriate “registry authority” (as defined in the Protocol) or any other
international or national body or authority.

“international interest” is defined in the Cape Town Convention.

“International Registry” is defined in the Cape Town Convention.

“prospective international interest” is defined in the Cape Town Convention.

(g) Securities Laws. Neither Borrower nor any Person authorized to act on its
behalf will directly or indirectly offer any beneficial interest or Security
relating to the ownership of any interest in the Collateral or any of the Loan
Certificates, for sale to, or solicit any offer to acquire any such interest or
security from, or sell any such interest or security to, any Person in violation
of the Securities Act or applicable state or foreign securities Laws.

 

15



--------------------------------------------------------------------------------

(h) Purchase Agreements. Borrower shall:

(1) duly perform all of its obligations under each of the Purchase Agreement and
the GTA to the extent relating to the Aircraft against which Drawings are
outstanding and take all actions necessary to keep the Purchase Agreement and
the GTA to the extent relating to the Aircraft against which Drawings are
outstanding in full force and effect;

(2) immediately notify Security Agent of any material default by Borrower or any
material default of which Borrower has notice by Airframe Manufacturer or Engine
Manufacturer under, or of any cancellation, termination or rescission or
purported cancellation, termination or rescission of either the Purchase
Agreement or the GTA to the extent relating to the Aircraft against which
Drawings are outstanding;

(3) immediately notify Security Agent of any Excusable Delay (as defined in the
Purchase Agreement) or non-Excusable Delay under the Purchase Agreement to the
extent such delay relates to the Aircraft;

(4) not in any way modify, cancel, terminate or amend either the Purchase
Agreement or the GTA in respect of the Aircraft against which Drawings are
outstanding, except as expressly permitted by the Security Agreement or this
Agreement;

(5) not accept delivery of any Aircraft from the Airframe Manufacturer before
repaying to the Lenders all amounts owing in respect of the Drawings relating to
that Aircraft.

 

7. LENDER COVENANTS.

(a) Withholding Taxes. Each Lender agrees that if it is a Non-U.S. Person, to
reimburse (on an After-Tax Basis) to Borrower or Paying Agent, as applicable for
any amounts paid (including pursuant to obligations under any of the Operative
Agreements) with respect to any United States withholding Taxes (and related
interest, penalties, and additions to tax) as a result of any false, inaccurate
or untrue statement in any certificate or form provided by it to Borrower or
Paying Agent pursuant to Section 2.3 of the Security Agreement in connection
with such withholding Taxes. Any amount payable under this Section 7(a) shall be
paid within thirty (30) days after such Lender receives a written demand
therefor (which shall state in reasonable detail the basis for and calculation
of such claim).

(b) Compliance. Each Lender agrees that obligations and agreements under the
Security Agreement and the Paying Agent Agreement which are specified to be
obligations and agreements of the Lenders will apply as if it were a party to
the Security Agreement and the Paying Agent Agreement.

(c) Consents. Each Lender hereby and by acceptance of a Loan Certificate
covenants and agrees, for Borrower’s benefit, that it shall not unreasonably
withhold, delay or condition any consent, waiver, approval or other action
requested of it under the terms of this Agreement or any of the other Operative
Agreements which by its terms are not to be unreasonably withheld, delayed or
conditioned.

 

16



--------------------------------------------------------------------------------

8. SECURITY AGENT’S COVENANTS

(a) Liens. Security Agent (a) will not directly or indirectly create, incur,
assume, or suffer to exist any Lien attributable to it on or with respect to all
or any part of the Collateral (other than Liens created by the Operative
Agreements), (b) will, at its own cost and expense, promptly take such action as
is necessary to discharge any such Lien attributable to Security Agent on all or
any part of the Collateral, and (c) will personally hold harmless and indemnify
Borrower and its Affiliates, successors, and permitted assigns, and the
Collateral from and against (1) any and all Expenses, and (2) any interference
with the possession, operation, or other use of all or any part of the
Collateral, imposed on, incurred by, or asserted against any of the foregoing as
a consequence of any such Lien.

(b) Securities Laws. Security Agent will not offer any beneficial interest or
security relating to the ownership of any interest in the Collateral or any of
the Loan Certificates for sale to, or solicit any offer to acquire any such
interest or security from, or sell any such interest or security to, any Person
in violation of the Securities Act or applicable state or foreign securities
Laws.

(c) Performance of Agreements. Security Agent shall perform its obligations
under the Operative Agreements in accordance with their terms.

 

9. ASSIGNMENT OR TRANSFER OF INTEREST

(a) Lenders.

(i) Transfer. Subject to Sections 2(b), 9(a)(ii) and 9(a)(iii) of this Agreement
and Section 2.7 of the Security Agreement, any Lender may, at any time, Transfer
or grant participations in all or any portion of its Commitment, Loan
Certificates or all or any portion of its interest in or represented by its
Commitment or Loan Certificates to a Transferee; provided, that any participant
in any such participations shall not have any direct rights under the Operative
Agreements or any Lien on all or any part of any of the Collateral; further
provided, that (1) no such Transfer or participation shall diminish Borrower’s
rights or increase Borrower’s liability or obligations or the amounts thereof
(including with respect to withholding Taxes) (each measured immediately prior
to such Transfer or participation) above that which would result had any such
Transfer or participation not occurred (except to the extent resulting from a
change in Law after the date of such Transfer or participation) and (2) after
giving effect to any such Transfer, there shall be no more than four (4) Lenders
(inclusive of HVB) at any time. Notwithstanding any provisions of the Operative
Agreements to the contrary, no Lender shall be entitled to Transfer or grant
participations to any Person in all or any portion of its Commitment, Loan
Certificates or all or any portion of its beneficial interest in its Commitment
or Loan Certificates, unless such Transfer or participation is in respect of a
Commitment amount or an unpaid principal amount that is greater than or equal to
Five Million Dollars (US$5,000,000) or if less, the outstanding principal amount
of such Loan Certificates or the outstanding amount of such Lender’s Commitment,
as the case may be. In the case of any Transfer, the Transferee, by execution
and delivery of a Transfer Certificate in connection with such Transfer, shall
be bound by all of the covenants of the transferring Lender in the Operative
Agreements.

 

17



--------------------------------------------------------------------------------

(ii) Securities Law. Each Lender agrees that it will not Transfer any portion of
its Commitment, any Loan Certificate which it holds or any interest in, or
represented by, any Loan Certificate which it holds in violation of the
Securities Act or any applicable state, federal or foreign securities Law.

(iii) ERISA. Each Lender agrees that it will not Transfer any Loan Certificate
which it holds or any interest in, or represented by, any Loan Certificate which
it holds unless the proposed Transferee thereof first provides Borrower with the
following:

(1) a written representation and covenant that no portion of the funds it uses
to purchase and acquire such Loan Certificate or interest directly or indirectly
constitutes, or may be deemed under the Code or ERISA or any rulings,
regulations, or court decisions thereunder to constitute, the assets of any
Plan; and

(2) a written covenant that it will not Transfer its Loan Certificate or any
interest in, or represented by, any Loan Certificate unless the subsequent
Transferee also makes the representation described in clause (1) of this
Section 9(a)(iii) and agrees to comply with this clause (2).

(b) Transfer at Request of Borrower. In the event that Indemnified Withholding
Taxes become payable by Borrower pursuant to Section 10(c)(i) hereof with
respect to payments by Borrower to a Lender under a Loan Certificate or pursuant
to any Operative Agreement and the elimination or sufficient reduction of such
Indemnified Withholding Taxes pursuant to a transfer described in the last
sentence of such Section 10(c)(i) is not accomplished, such Lender shall, upon
the written request of Borrower, sell the affected Loan Certificate to a Person
to which payments under the Loan Certificate would not be subject to withholding
Taxes under then applicable Law for an amount which, together with any
supplemental payment by Borrower in connection with such sale, shall be equal to
the par value of such affected Loan Certificate plus accrued but unpaid interest
thereon plus any Breakage Amount. Out-of-pocket costs and expenses, if any,
(including reasonable fees and disbursements of counsel) reasonably incurred by
a Lender and Security Agent in connection with any such transfer shall be for
the account of Borrower.

(c) Effect of Transfer; Costs. Upon any Transfer in accordance with Section 9(a)
(other than any Transfer by any Lender to the extent it only grants
participations in Loan Certificates it holds or in its interest therein or
represented thereby), the Transferee shall be deemed a “Lender” for all purposes
of the Operative Agreements, and the transferring Lender shall be released from
all of its liabilities and obligations with respect to such transferred Loan
Certificate under the Operative Agreements to the extent such liabilities and
obligations arise after such Transfer and, in each case, to the extent such
liabilities and obligations are assumed by the Transferee; provided, that such
transferring Lender (and its Affiliates, successors, assigns, agents,
representatives, directors, and officers) will continue to have the benefit of
any rights or indemnities under any Operative Agreement vested or relating to
circumstances, conditions, acts, or events before such Transfer. The
transferring Lender agrees that it shall reimburse, or shall cause the
Transferee to reimburse, Borrower and Security Agent for all of their reasonable
out-of-pocket costs and expenses (including reasonable fees and disbursements of
counsel) incurred in connection with any such Transfer.

 

18



--------------------------------------------------------------------------------

10. INDEMNITIES

(a) General Indemnity.

(i) Whether or not any of the transactions contemplated by this Agreement are
consummated, Borrower shall indemnify, protect, defend, and hold harmless each
Indemnitee from, against, and in respect of, and shall pay on an After-Tax
Basis, any and all Expenses of any kind or nature whatsoever that may be imposed
on, incurred or suffered by, or asserted against any Indemnitee, relating to,
resulting from, or arising out of or in connection with any one or more of the
following:

(1) the Operative Agreements or the enforcement of any of the terms of any of
the Operative Agreements;

(2) (aa) any claim or penalty arising out of violations of applicable Laws by
Borrower, and (bb) any Liens in respect of the Collateral;

(3) following delivery thereof, the Aircraft, the Airframe, any Engine or any
part thereof, including with respect thereto, (aa) the manufacture, design,
purchase, acceptance, nonacceptance, rejection, ownership, registration,
reregistration, deregistration, delivery, nondelivery, lease, sublease,
assignment, possession, use, non-use, operation, maintenance, testing, repair,
overhaul, condition, alteration, modification, addition, improvement, storage,
airworthiness, replacement, repair, sale, substitution, return, abandonment,
redelivery, transfer of title or other disposition of the Aircraft, any Engine
or any part thereof, (bb) tort liability, whether or not arising out of the
negligence of any Indemnitee (whether active, passive or imputed), (cc) death or
property damage of passengers, shippers, or others or (dd) environmental
control, noise, or pollution; and

(4) any breach of or failure to perform or observe, or any other noncompliance
with, any covenant, agreement, or other obligation to be performed by Borrower
under any Operative Agreement to which it is party or the falsity of any
representation or warranty of Borrower in any Operative Agreement to which it is
party.

(ii) Notwithstanding anything in Section 10(a)(i), Borrower shall not be
required to indemnify, protect, defend, and hold harmless any Indemnitee
pursuant to Section 10(a)(i) against any Expense of such Indemnitee:

(1) for any Taxes or a loss of Tax benefit, whether or not Borrower is required
to indemnify therefor pursuant to Section 10(c);

(2) to the extent attributable to any Transfer (voluntary or involuntary) by or
on behalf of such Indemnitee of any Loan Certificate or interest therein, except
for reasonable out-of-pocket costs and expenses incurred as a result of any such
Transfer requested in writing by Borrower or made or effected pursuant to the
exercise of remedies under any Operative Agreement;

 

19



--------------------------------------------------------------------------------

(3) to the extent attributable to the gross negligence or willful misconduct of
such Indemnitee or any “Related Indemnitee” (as defined at the end of this
Section 10(a)(ii)) (other than gross negligence or willful misconduct imputed to
such Person solely by reason of its interest in the Collateral or any Operative
Agreement);

(4) to the extent attributable to the incorrectness or breach of any
representation or warranty, of such Indemnitee or any Related Indemnitee,
contained in or made pursuant to any Operative Agreement;

(5) to the extent attributable to the failure, by such Indemnitee or any Related
Indemnitee, to perform or observe any agreement, covenant, or condition on its
part to be performed or observed in any Operative Agreement;

(6) to the extent attributable to the offer or sale, by such Indemnitee or any
Related Indemnitee, of any interest in its Commitments, the Loan Certificates,
or any similar interest, in violation of the Securities Act or other applicable
federal, state, or foreign securities Laws (other than any thereof caused by
acts or omissions of Borrower);

(7) with respect to Paying Agent’s failure to distribute funds received and
distributable by it in accordance with the Paying Agent Agreement;

(8) other than during the existence of an Event of Default, to the extent
attributable to the authorization or giving or withholding of any future
amendments, supplements, waivers, or consents with respect to any Operative
Agreement, other than any requested by Borrower or required by or made pursuant
to the terms of the Operative Agreements (unless such requirement results from
the actions of an Indemnitee not required by or made pursuant to the Operative
Agreements);

(9) to the extent attributable to any amount which any Indemnitee expressly
agrees to pay (other than amounts required to be paid by such Indemnitee in
connection with the enforcement of its rights and remedies hereunder and under
any Operative Agreement) or such Indemnitee expressly agrees shall not be paid
by or be reimbursed by Borrower;

(10) to the extent that it is an ordinary and usual operating or overhead
expense;

(11) for any Lien attributable to such Indemnitee or any Related Indemnitee that
Borrower is not obligated to discharge under the Operative Agreements;

 

20



--------------------------------------------------------------------------------

(12) if another provision of an Operative Agreement specifies the extent of
Borrower’s responsibility or obligation to such Indemnitee with respect to such
Expense, to the extent of Borrower’s specified responsibility or obligation; or

(13) to the extent incurred by or asserted against an Indemnitee as a result of
any “prohibited transaction” caused by it, within the meaning of ERISA § 406 or
Code § 4975(c)(1).

For purposes of this Section 10(a), a Person shall be considered a “Related
Indemnitee” of an Indemnitee if that Person is an Affiliate or employer of such
Indemnitee, a director, officer, employee, agent, or servant of such Indemnitee
or any such Affiliate, or a successor or permitted assign of any of the
foregoing (other than pursuant to a Transfer). For the avoidance of doubt, no
Transferee of a Loan Certificate shall be entitled under this Section 10(a) to
be indemnified, protected, defended or held harmless against any Expense to the
extent that any prior holder of such Loan Certificate would not have been
entitled to such rights and protections at the time of its transfer.

(iii) The provisions of this Section 10(a) constitute a separate agreement with
respect to each Indemnitee, and is enforceable directly by each such Indemnitee.

(iv) If an Indemnitee makes a claim for any Expense indemnifiable under this
Section 10(a), such Indemnitee shall give prompt written notice thereof to
Borrower. Notwithstanding the foregoing, any Indemnitee’s failure to notify
Borrower as provided in this Section 10(a)(iv), or in Section 10(a)(v), shall
not release Borrower from any of its obligations to indemnify such Indemnitee
hereunder, except to the extent that such failure results in an additional
Expense to Borrower (in which event Borrower shall not be responsible for such
additional Expense) or materially impairs Borrower’s ability to contest such
claim.

(v)

(1) If any action, suit, or proceeding for which Borrower is responsible under
this Section 10(a) is brought against any Indemnitee, such Indemnitee shall
notify Borrower of the commencement thereof, and Borrower may, at its expense,
participate in and, to the extent that it so desires (subject to the provisions
of the following paragraph), assume and control the defense thereof and, subject
to Section 10(a)(v)(3), settle or compromise it.

(2) Borrower or its insurer(s) shall have the right, at its or their expense, to
investigate and control the defense of, any action, suit, or proceeding,
relating to any Expense for which indemnification is sought pursuant to this
Section 10(a), and each Indemnitee shall cooperate reasonably and in good faith
with Borrower or its insurer(s) with respect thereto; provided, that Borrower
shall not be entitled to control the defense of any such action, suit, or
proceeding, or to compromise any such Expense, (a) while any Event of Default
exists, (b) if such proceedings will involve a material risk of the sale,
forfeiture, or loss of, or the creation of any Lien (other than Permitted Lien)
on the Collateral, unless

 

21



--------------------------------------------------------------------------------

Borrower shall have posted a bond or other security or collateral reasonably
satisfactory to Security Agent in respect to such risk, (c) if such proceedings
entail any material risk of criminal liability or material civil liability,
(d) if such proceedings would adversely affect in any material respect the
business reputation of such Indemnitee or (e) if control by Borrower would be
inappropriate due to a conflict of interest. In connection with any such
Borrower-controlled action, suit, or proceeding, such Indemnitee shall have the
right to participate therein, at its sole cost and expense, with counsel
reasonably satisfactory to Borrower, provided that such Indemnitee’s
participation does not, in the reasonable opinion of the independent counsel
appointed by Borrower or its insurers to conduct such proceedings, interfere
with the defense of such case. In connection with any Indemnitee-controlled
action, suit, or proceeding, Borrower or its insurers shall have the right to
participate therein, at its or their sole cost and expense, with counsel
reasonably satisfactory to any such Indemnitee, provided that Borrower’s or its
insurers’ participation does not, in the reasonable opinion of the independent
counsel appointed by any such Indemnitee to conduct such suit or proceedings,
materially interfere with the defense of such case.

(3) In no event shall any Indemnitee enter into a settlement or other compromise
with respect to any Expense without Borrower’s prior written consent (which
shall not be unreasonably withheld or delayed), unless such Indemnitee waives
its right to be indemnified with respect to such Expense under this
Section 10(a).

(4) To the extent that any Expense indemnified by Borrower hereunder may be
covered by insurance maintained by Borrower, at Borrower’s expense, each
Indemnitee agrees to cooperate with the insurers in the exercise of their rights
to investigate, defend, or compromise such Expense as may be required to retain
the benefits of such insurance with respect to such Expense.

(5) If an Indemnitee is not a party to this Agreement, Borrower may require such
Indemnitee to agree in writing to the terms of this Section 10(a) and Section 12
before making any payment to such Indemnitee under this Section 10.

(6) Nothing in this Section 10(a)(v) shall require an Indemnitee to contest any
Expense or to assume responsibility for or control of any judicial proceeding
with respect thereto.

(vi) Borrower will promptly provide the relevant Indemnitee with such
information not within the control of such Indemnitee (but in Borrower’s control
or reasonably available to Borrower) which such Indemnitee reasonably requests,
and will otherwise cooperate with such Indemnitee so as to enable such
Indemnitee to fulfill its obligations under Section 10(a)(v). The Indemnitee
shall promptly supply Borrower with such information not within the control of
Borrower (but in such Indemnitee’s control or reasonably available to such
Indemnitee) which Borrower reasonably requests to control or participate in any
proceeding to the extent permitted by Section 10(a)(v).

 

22



--------------------------------------------------------------------------------

(vii) Upon payment in full by or on behalf of Borrower of any indemnity provided
for under this Agreement, Borrower, without any further action and to the full
extent permitted by Law, will be subrogated to all rights and remedies of the
Person indemnified (other than with respect to any of such Indemnitee’s
insurance policies or in connection with any indemnity claim of such Indemnitee
under Section 11(d)) in respect of the matter as to which such indemnity was
paid. Each Indemnitee will give such further assurances or agreements and
cooperate with Borrower to permit Borrower to pursue such claims, to the extent
reasonably requested by Borrower and at Borrower’s expense.

(viii) If an Indemnitee receives any refund, in whole or in part, with respect
to any Expense paid by Borrower hereunder, that Indemnitee will promptly pay
such amount refunded (but not an amount in excess of the amount Borrower or any
of its insurers has paid in respect of such Expense) over to Borrower, unless a
Special Default or Event of Default exists, in which case such amount shall be
paid over to Security Agent to hold as security for Borrower’s obligations under
the relevant Operative Agreements or, if requested by Borrower, applied to
satisfy those obligations.

(b) Expenses. Borrower shall pay all reasonable out-of-pocket costs and expenses
(including the reasonable fees and disbursements of counsel) incurred by
Security Agent, Paying Agent or the Lenders in connection with any waiver,
consent or approval or amendment or modification of any Operative Agreement to
the extent requested by Borrower. Each Lender agrees that it shall reimburse
Borrower, Paying Agent and Security Agent for all reasonable out-of-pocket costs
and expenses (including the reasonable fees and disbursements of counsel)
incurred by Borrower, Paying Agent and Security Agent in connection with any
waiver, consent or approval or amendment or modification of any Operative
Agreement requested by it or Security Agent, unless such amendment or
modification is requested pursuant to Section 6(f)(1) hereof or requested in
connection with the existence of a Default.

(c) General Tax Indemnity.

(i) Withholding Taxes. Except as provided in Section 10(c)(i), Borrower agrees
that each payment paid by Borrower or Paying Agent under the Loan Certificates,
and any other payment or indemnity paid by Borrower or Paying Agent to or for
the benefit of a Lender under any Operative Agreement, shall be free of all
withholdings or deductions with respect to Taxes of any nature unless the
withholding or deduction is required by applicable Law, and if Borrower or
Paying Agent is required by applicable Law to make any such withholding or
deduction for any such payment, (1) Borrower shall (or cause Paying Agent on its
behalf to) make all such withholdings or deductions, (2) if and to the extent
that all or any portion of the required withholdings or deductions constitutes
Indemnified Withholding Taxes, the amount payable by Borrower shall be increased
by Borrower so that, after Paying Agent makes all required withholdings or
deductions, such Lender receives the same amount that it would have received had
no such withholdings or deductions with respect to such Indemnified Withholding
Taxes been made, with the amount payable by Borrower with respect to such
Indemnified Withholding Taxes being calculated on an After-Tax Basis, and
(3) Borrower shall (or cause Paying Agent on its behalf to) pay the full amount
withheld or deducted to the

 

23



--------------------------------------------------------------------------------

relevant Taxing Authority in accordance with applicable Law. The term
“Indemnified Withholding Taxes” shall mean, with respect to any Loan Certificate
or other payment or indemnity paid by Borrower or Paying Agent to or for the
benefit of a Lender under any Operative Agreement, withholding taxes imposed by
the U.S. Government, but only to the extent that, as a result of a change in law
or regulation or interpretation thereof or a change in a tax treaty to which the
United States is a party, in each case that occurs after the later of (x) the
Borrowing Date applicable to such Loan Certificates and (y) the date the Lender
owning such Loan Certificates became a Lender, such withholding taxes become
applicable with respect to a payment by Borrower or Paying Agent to or for the
benefit of the Lender (if none had previously been imposed or required) or the
rate applicable to a previously imposed or required withholding tax is
increased; provided that, if the particular Lender is based in a jurisdiction
other than an Accepted Jurisdiction, the amount of Indemnified Withholding Taxes
shall not exceed the amount of Indemnified Withholding Taxes that would be
applicable if the Lender were based in an Accepted Jurisdiction or other
jurisdiction to which such Loan Certificates have been transferred solely
pursuant to this Section 10(c)(i). In the event that Indemnified Withholding
Taxes become payable by Borrower as provided above, the Lender will, if possible
and without any adverse consequences, transfer the Loan Certificates to another
jurisdiction that is mutually acceptable to Borrower and such Lender so that
either (1) no such Indemnified Withholding Taxes would be applicable to
subsequent payments to or for the benefit of such Lender following such transfer
(taking into account the provisions of Treas. Reg. § 1.881-3 and the limitation
on benefits provisions of any applicable tax treaty) or (2) the rate of the
Indemnified Withholding Taxes applicable to subsequent payments to such Lender
following such transfer (taking into account the provisions of Treas. Reg. §
1.881-3 and the limitation on benefits provisions of any applicable tax treaty)
would not exceed the rate of the Indemnified Withholding Taxes applicable to
payments to such Lender prior to such transfer and the applicable change in law
or regulation or the interpretation thereof or change in tax treaty.
Notwithstanding the foregoing, the Borrower will not be required to gross up for
any U.S. Withholding Tax or deduction imposed or required as a result of
Lender’s failure to comply with Section 10(c)(viii).

(ii) General Tax Indemnity. Except as provided in Section 10(c)(iii) and whether
or not any of the transactions contemplated hereby are consummated, Borrower
shall pay, indemnify, protect, defend, and hold harmless each Tax Indemnitee
from all Taxes imposed by any Taxing Authority imposed on or asserted against
any Tax Indemnitee or the Collateral, or any interest in any of the foregoing
(whether or not indemnified against by any other Person), upon or with respect
to the Operative Agreements or the transactions or payments contemplated
thereby, including any Tax imposed upon or with respect to (w) any Operative
Agreement (including any Loan Certificates), (x) following delivery thereof, the
Aircraft, the Airframe, any Engine, any part, any data, or any other thing
delivered or to be delivered therewith, (y) following delivery thereof, the
purchase, manufacture, acceptance, rejection, sale, transfer of title, return,
ownership, mortgaging, delivery, transport, charter, rental, lease, re-lease,
sublease, assignment, possession, repossession, presence, use, condition,
storage, preparation, maintenance, modification, alteration, improvement,
operation, registration, transfer or change of registration, reregistration,
repair, replacement, overhaul, location,

 

24



--------------------------------------------------------------------------------

control, imposition of any Lien, financing, refinancing requested by Borrower,
abandonment, or other disposition of the Aircraft, the Airframe, any Engine, any
part, any data, or any other thing delivered therewith or (z) interest, fees, or
other income, proceeds, receipts, or earnings, whether actual or deemed, arising
upon, in connection with, or in respect of any of the Operative Agreements
(including the property or income or other proceeds with respect to property
held as part of the Collateral) or the transactions contemplated thereby.

(iii) Certain Exceptions. The provisions of Sections 10(c)(i) and 10(c)(ii)
shall not apply to, and Borrower shall have no liability hereunder for, Taxes:

(1) imposed on a Tax Indemnitee by the federal government of the United States
or any Taxing Authority or governmental subdivision of the United States or
therein (including any state or local Taxing Authority) (aa) on, based on, or
measured by gross or net income or gross or net receipts, including capital
gains taxes, excess profits taxes, minimum taxes from tax preferences,
alternative minimum taxes, branch profits taxes, accumulated earnings taxes,
personal holding company taxes, succession taxes and estate taxes, and any
withholding taxes on, based on, or measured by gross or net income or receipts,
or (bb) on, or with respect to, or measured by capital or net worth or in the
nature of a franchise tax or a tax for the privilege of doing business (other
than Indemnified Withholding Taxes, sales, use, rental, stamp, documentary,
license, or property Taxes and value added Taxes (that are not imposed in direct
substitution for an income Tax));

(2) imposed on a Tax Indemnitee by any Taxing Authority or governmental
subdivision thereof or therein outside of the United States (including any
Taxing Authority in or of a territory, possession or commonwealth of the United
States) (aa) on, based on, or measured by gross or net income or gross or net
receipts, including capital gains taxes, excess profits taxes, minimum taxes
from tax preferences, alternative minimum taxes, branch profits taxes,
accumulated earnings taxes, personal holding company taxes, succession taxes and
estate taxes, and any withholding taxes on, based on, or measured by gross or
net income or receipts, or (bb) on, or with respect to, or measured by capital
or net worth or in the nature of a franchise tax or a tax for the privilege of
doing business (other than, in the case of clause (aa) or (bb), (y) sales, use,
rental, stamp, documentary, license, or property Taxes and value added Taxes
(that are not imposed in direct substitution for an income Tax), or (z) any
Taxes imposed by any Taxing Authority (other than a Taxing Authority within
whose jurisdiction such Tax Indemnitee is incorporated or organized or maintains
its principal place of business) if such Tax Indemnitee would not have been
subject to Taxes of such type by such jurisdiction but for (i) the activities of
any Borrower Person in such jurisdiction, (ii) the status of any Borrower Person
as a foreign entity or as an entity owned in whole or in part by foreign
persons, (iii) any Borrower Person having made (or having been deemed to have
made) payments to or for the benefit of such Tax Indemnitee from the relevant
jurisdiction, or (iv) any Borrower Person being incorporated or organized or
maintaining a place of business or conducting activities in such jurisdiction);

 

25



--------------------------------------------------------------------------------

(3) on, with respect to, or measured by any trustee fees, commissions, or
compensation received by Security Agent;

(4) that are being contested as provided in Section 10(c)(iv) below;

(5) imposed on any Tax Indemnitee to the extent that such Taxes result from the
gross negligence or willful misconduct of such Tax Indemnitee or any Affiliate
thereof;

(6) imposed on or with respect to a Tax Indemnitee (including a transferee
thereof in those cases in which the Tax on transfer is imposed on, or is
collected from, the transferee) as a result of a transfer or other disposition
(including a deemed transfer or disposition) by such Tax Indemnitee or any of
its Related Tax Indemnitees of any or all of its interest in the Collateral, any
interest arising under the Operative Agreements, or any Loan Certificate, or as
a result of a transfer or disposition (including a deemed transfer or
disposition) of any interest in a Tax Indemnitee (other than (1) a substitution
or replacement of the Collateral by a Borrower Person that is treated for Tax
purposes as a transfer or disposition, or (2) a transfer requested by Borrower
or required by the Operative Agreements or pursuant to an exercise of remedies
upon a then-existing Event of Default);

(7) in excess of those that would have been imposed had there not been a
transfer or other disposition excluded from indemnification by
Section 10(c)(iii)(6) by or to such Tax Indemnitee or any of its Related Tax
Indemnitees;

(8) consisting of any interest, penalties, or additions to Tax imposed on a Tax
Indemnitee as a result (in whole or in part) of a failure of such Tax Indemnitee
or any of its Related Tax Indemnitees to properly and timely file any Tax return
that it is required to file, unless such failure is caused by Borrower’s failure
to fulfill its obligations (if any) under Section 10(c)(vii) with respect to
such Tax return;

(9) resulting from, or that would not have been imposed but for, any Liens
arising as a result of claims against, or acts or omissions of, or otherwise
attributable to such Tax Indemnitee or any of its Related Tax Indemnitees that
Borrower is not obligated to discharge under the Operative Agreements;

(10) imposed on a Tax Indemnitee as a result of the breach by such Tax
Indemnitee or any of its Related Tax Indemnitees of any covenant of such Tax
Indemnitee or any Affiliate thereof contained in any Operative Agreement or the
inaccuracy of any representation or warranty by such Tax Indemnitee or any
Affiliate thereof in any Operative Agreement;

 

26



--------------------------------------------------------------------------------

(11) in the nature of an intangible or similar Tax imposed upon or with respect
to the value or principal amount of the interest of a Lender in any Loan
Certificate or the loan evidenced thereby, but only if such Taxes are in the
nature of franchise Taxes or result from the conduct of business by such Tax
Indemnitee in the taxing jurisdiction and, in each case, are imposed because of
the place of incorporation or the activities unrelated to the Transactions in
the taxing jurisdiction of such Tax Indemnitee;

(12) imposed on a Tax Indemnitee by a Taxing Authority of a jurisdiction outside
the United States, to the extent that such Taxes result from a connection
between the Tax Indemnitee or any of its Related Tax Indemnitees and such
jurisdiction imposing such Tax unrelated to the Transactions; or

(13) relating to ERISA or to Code § 4975.

For purposes of this Section 10(c), a Person shall be considered a “Related Tax
Indemnitee” of a Tax Indemnitee if that Person is an Affiliate or employer of
such Tax Indemnitee, a director, officer, employee, agent or servant of such Tax
Indemnitee or any such Affiliate, or a successor or permitted assign of any of
the foregoing (other than pursuant to a Transfer).

(iv) Payment.

(1) Borrower’s indemnity obligation to a Tax Indemnitee under this Section 10(c)
shall equal the amount which, after taking into account any Tax currently
payable upon the receipt or accrual of the amounts payable under this
Section 10(c) and any current tax benefits realized by such Tax Indemnitee as a
result of the indemnifiable Tax (including any benefits realized as a result of
such Tax Indemnitee’s use of an indemnifiable Tax as a credit against Taxes not
indemnifiable under this Section 10(c)), shall equal the amount of the Tax
indemnifiable under this Section 10(c).

(2) At Borrower’s written request, the computation of the amount of any
indemnity payment owed by Borrower or any amount owed by a Tax Indemnitee to
Borrower pursuant to this Section 10(c) shall be verified and certified by an
independent public accounting firm selected by such Tax Indemnitee and
reasonably satisfactory to Borrower. Each Tax Indemnitee shall upon written
request provide to such accounting firm such information in such Tax
Indemnitee’s possession or control as is reasonably necessary, for the
performance of such verification (subject to the accounting firm’s execution and
delivery of a confidentiality agreement in form and substance reasonably
acceptable to the Tax Indemnitee). Such verification shall be binding on
Borrower and the Tax Indemnitee. The costs of such verification (including the
fee of such public accounting firm) shall be borne by Borrower unless such
verification results in an adjustment in Borrower’s favor of 5% or more of the
net present value of the payment as computed by such Tax Indemnitee, in which
case the costs shall be paid by such Tax Indemnitee.

 

27



--------------------------------------------------------------------------------

(3) Each Tax Indemnitee shall provide Borrower with such certifications, and
such information and documentation in such Tax Indemnitee’s possession or
control, as Borrower reasonably requests in writing that are necessary to
minimize any indemnity payment pursuant to this Section 10(c) and which such Tax
Indemnitee can provide without incurring material adverse consequences under
applicable Law, and Borrower shall, on written request from such Tax Indemnitee,
reimburse such Tax Indemnitee for its reasonable out-of-pocket expenses incurred
in providing such certifications, information and documentation to Borrower. If
the Tax Indemnitee believes that providing to Borrower the certifications,
information and documentation requested by Borrower would result in the
incurrence of material adverse consequences under applicable Law, the Tax
Indemnitee shall notify Borrower of the basis of that belief and the Tax
Indemnitee and Borrower shall promptly meet to discuss the matter and, if
Borrower and the Tax Indemnitee are unable to agree whether such material
adverse consequences would result, shall appoint an independent accounting firm
to resolve the issue on terms similar to those set forth in Section 10(c)(iv)(2)
hereof (except that Borrower and the Tax Indemnitee shall share equally the
costs of such accounting firm).

(4) Each Tax Indemnitee shall promptly forward to Borrower any written notice,
bill, or advice that such Tax Indemnitee receives from any Taxing Authority
concerning any Tax for which it seeks indemnification under this Section 10(c).
Borrower shall pay any amount for which it is liable pursuant to this
Section 10(c) directly to the appropriate Taxing Authority if legally
permissible, or, upon written demand of a Tax Indemnitee, to such Tax Indemnitee
within 30 days of such demand (or, if a contest occurs in accordance with
Section 10(c)(v), within 30 days after a Final Determination (as defined
below)), but in no event more than three Business Days before the related Tax is
due. If requested by a Tax Indemnitee in writing, Borrower shall furnish at its
expense to the appropriate Tax Indemnitee the original or a certified copy of a
receipt for Borrower’s payment of any Tax paid by Borrower (if such a receipt is
reasonably obtainable from the applicable Taxing Authority), or such other
evidence of payment of such Tax as is reasonably acceptable to such Tax
Indemnitee. Borrower shall also furnish at its expense promptly upon written
request such data as any Tax Indemnitee reasonably requires to enable such Tax
Indemnitee to comply with the requirements of any taxing jurisdiction; provided
that Borrower shall not be required to furnish such data if (x) such data are
not within the possession or control of Borrower (unless Borrower is required to
maintain such data pursuant to applicable Law) or (y) such data are not
customarily furnished by U.S. domestic air carriers under similar circumstances
(unless such data are specifically requested by a Taxing Authority). For
purposes of this Section 10(c), a “Final Determination” is (1) a decision,
judgment, decree, or other order by any court of competent jurisdiction that
occurs pursuant to the provisions of Section 10(c)(v), which decision, judgment,
decree, or other order has become final and unappealable, (2) a closing
agreement or settlement agreement entered into in accordance with
Section 10(c)(v) that has become

 

28



--------------------------------------------------------------------------------

binding and is not subject to further review or appeal (absent fraud,
misrepresentation, etc.), or (3) the termination of administrative proceedings
and the expiration of the time for instituting a claim in a court proceeding;
provided that, notwithstanding the foregoing, the positions taken by such Tax
Indemnitee on its Tax returns and filings, dealing with Tax authorities and,
subject to the provisions of Section 10(c)(v) hereof, in any Tax proceedings
shall be in the sole, good-faith discretion of such Tax Indemnitee and, subject
to the provisions of Section 10(c)(iv)(2) hereof, no Person shall have the right
to require disclosure of the Tax returns or filings of such Tax Indemnitee,
provided further that, in the case of any Tax credit or other Tax benefit that
is limited in its availability, in the aggregate, to such Tax Indemnitee (and is
not directly and fully traceable to the Tax paid or indemnified by Borrower
without such limitations), the allocation of such Tax credit or other Tax
benefit shall be made in a manner consistent with the requirements of applicable
Law, and if and to the extent such allocation is not addressed by applicable
Law, in proportion to other Tax credits or Tax benefits claimed by such Tax
Indemnitee (taking into account any requirement of applicable Law concerning
segregation or basketing of similar Tax credits or Tax benefits), by multiplying
the amount of such Tax credit or Tax benefit by the ratio of the Tax credit or
Tax benefit realized by the Tax Indemnitee by reason of any Tax paid or
indemnified by Borrower over the total of such available Tax credits or Tax
benefits for the Tax year at issue (taking into account any requirement of
applicable Law concerning segregation or basketing of similar Tax credits or Tax
benefits).

(5) If any Tax Indemnitee actually realizes a net tax savings by reason of any
Tax paid or indemnified by Borrower pursuant to this Section 10(c) (whether such
tax savings arise by means of a foreign tax credit, depreciation or cost
recovery deduction, or otherwise), and such net savings is not otherwise taken
into account in computing such payment or indemnity, such Tax Indemnitee shall
pay to Borrower an amount equal to the lesser of (1) the amount of such net tax
savings, plus any additional net tax savings recognized as the result of any
payment made pursuant to this sentence, and (2) the amount of all payments
pursuant to this Section 10(c) by Borrower to such Tax Indemnitee (less any
payments previously made by such Tax Indemnitee to Borrower pursuant to this
Section 10(c)(iv)(5)) (and the excess, if any, of the amount described in clause
(1) over the amount described in clause (2) shall be carried forward and applied
to reduce pro tanto any subsequent obligations of Borrower to make payments to
such Tax Indemnitee pursuant to this Section 10(c)); provided, that such Tax
Indemnitee shall not be required to make any payment pursuant to this sentence
so long as a Special Default or an Event of Default exists. If a tax benefit is
later disallowed or denied, the disallowance or denial shall be treated as a Tax
indemnifiable under Section 10(c)(ii) without regard to the provisions of
Section 10(c)(iii) (other than Section 10(c)(iii)(5), (8) or (10)). Each such
Tax Indemnitee shall in good faith use reasonable efforts in filing its tax
returns and in dealing with Taxing Authorities to seek and claim any such tax
benefit.

 

29



--------------------------------------------------------------------------------

(v) Contest.

(1) If a written claim is made against a Tax Indemnitee for Taxes with respect
to which Borrower could be liable for payment or indemnity hereunder, or if a
Tax Indemnitee determines that a Tax is due for which Borrower could have an
indemnity obligation hereunder, such Tax Indemnitee shall promptly notify
Borrower in writing of such claim (provided, that failure so to notify Borrower
shall not relieve Borrower of its indemnity obligations hereunder except to the
extent that such failure has a material adverse effect on Borrower’s
indemnification obligations hereunder or on Borrower’s rights to successfully
contest such claim), and shall take no action with respect to such claim without
Borrower’s prior written consent for 30 days following Borrower’s receipt of
such notice; provided, that, if applicable Law requires such Tax Indemnitee to
take action before the end of such 30-day period, such Tax Indemnitee shall, in
such notice to Borrower, so inform Borrower, and such Tax Indemnitee shall take
no action for as long as it is legally able to avoid taking action. Such Tax
Indemnitee shall (provided that Borrower shall have agreed to keep such
information confidential other than to the extent necessary in order to contest
the claim, such agreement to be delivered to the Tax Indemnitee and in form and
substance reasonably acceptable to it) furnish Borrower with copies of the
relevant portions of any requests for information from any Taxing Authority
relating to such Taxes with respect to which Borrower may be required to
indemnify hereunder. If requested by Borrower in writing within 30 days after
its receipt of such notice, such Tax Indemnitee shall, at Borrower’s expense
(including all reasonable out-of-pocket costs and expenses, including reasonable
attorneys’ and accountants’ fees and disbursements incurred in connection with,
and reasonably allocable to, the contest of such Tax), in good faith contest
(or, if permitted by applicable Law, allow Borrower to contest) through
appropriate administrative and judicial proceedings the validity, applicability,
or amount of such Taxes by (x) resisting payment thereof, (y) not paying the
Taxes except under protest if protest is necessary and proper, or (z) if the
payment is made, using reasonable efforts to obtain a refund thereof in an
appropriate administrative or judicial proceeding. If requested to do so by
Borrower in writing, the Tax Indemnitee shall appeal any adverse administrative
or judicial decision, except that the Tax Indemnitee shall not be required to
pursue any appeals to the United States Supreme Court. If and to the extent that
the Tax Indemnitee is able, using reasonable efforts, to separate the contested
issue or issues from other issues arising in the same administrative or judicial
proceeding that are unrelated to the Transactions without (in such Tax
Indemnitee’s good faith judgment) adversely affecting such Tax Indemnitee, such
Tax Indemnitee shall permit Borrower to control the conduct of any such
proceeding and shall provide to Borrower (at Borrower’s cost and expense) such
information or data in such Tax Indemnitee’s control or possession and
reasonably necessary to conduct such contest. If the contest is being controlled
by a Tax Indemnitee, such Tax Indemnitee shall consult with Borrower in good
faith regarding the manner of contesting such claim, and shall keep Borrower
reasonably informed regarding the progress of such contest. If the contest is
being controlled by Borrower, Borrower shall consult with the applicable Tax
Indemnitee in good faith regarding the manner of contesting such claim, and
shall

 

30



--------------------------------------------------------------------------------

keep such Tax Indemnitee reasonably informed regarding the progress of such
contest. A Tax Indemnitee shall not fail to take any action expressly required
by this Section 10(c)(v) (including any action regarding any appeal of an
adverse determination with respect to any claim) or settle or compromise any
claim without Borrower’s prior written consent (except as contemplated by
Sections 10(c)(v)(2) or (3)).

(2) Notwithstanding the foregoing, in no event shall a Tax Indemnitee be
required to pursue any contest (or to permit Borrower to pursue any contest)
unless (1) Borrower agrees to pay such Tax Indemnitee on demand all reasonable
out-of-pocket costs and expenses that such Tax Indemnitee incurs in connection
with contesting such Taxes, including all reasonable out-of-pocket costs and
expenses and reasonable attorneys’ and accountants’ fees and disbursements, in
each case, to the extent reasonably allocable to the contest of such Taxes,
(2) if such contest involves the payment of the claim, Borrower advances the
amount thereof (to the extent indemnified hereunder) that is required to be paid
before commencing the contest on an interest-free After-Tax Basis to such Tax
Indemnitee (and such Tax Indemnitee shall promptly pay to Borrower any net
realized tax benefits resulting from such advance, including any tax benefits
resulting from making such payment), (3) the action to be taken will not result
in any material risk of forfeiture, sale, or loss of, or the creation of a Lien
(other than a Permitted Lien) on, the Collateral (unless Borrower makes
provisions to protect the interests of any such Tax Indemnitee in a manner
reasonably satisfactory to such Tax Indemnitee) or any material risk of criminal
liability or material civil liability (provided, that such Tax Indemnitee shall
notify Borrower in writing promptly after it becomes aware of any such risks),
(4) no Event of Default exists (unless Borrower has provided security reasonably
acceptable to the Tax Indemnitee for its obligations hereunder or has advanced
to such Tax Indemnitee, before proceeding or continuing with such contest, the
amount of the Tax being contested, plus any interest and penalties and an amount
estimated in good faith by such Tax Indemnitee for expenses) and (5) before
commencing any judicial action controlled by Borrower, such Tax Indemnitee shall
have received written confirmation from Borrower that the Taxes that are the
subject of such Tax claim are indemnified by Borrower hereunder, provided, that
Borrower shall not be bound by such confirmation to the extent that the Final
Determination of the contest articulates conclusions of law and fact that
demonstrate Borrower is not liable hereunder for the Taxes that are the subject
of such Tax claim. Notwithstanding the foregoing, if any Tax Indemnitee
releases, waives, compromises, or settles any claim that may be indemnifiable by
Borrower pursuant to this Section 10(c) without Borrower’s written permission,
Borrower’s obligation to indemnify such Tax Indemnitee with respect to such
claim (and all directly-related claims, and claims based on the outcome of such
claim) shall terminate, and such Tax Indemnitee shall repay to Borrower any
amount previously paid or advanced to such Tax Indemnitee with respect to such
claim (other than previously incurred costs and expenses of contest described in
clause (1) of this paragraph), plus interest at the rate that would have been
payable by the relevant Taxing Authority on a refund of such Tax.

 

31



--------------------------------------------------------------------------------

(3) Notwithstanding anything contained in this Section 10(c), a Tax Indemnitee
will not be required to contest the imposition of any Tax, and shall be
permitted to settle or compromise any claim without Borrower’s consent, if such
Tax Indemnitee (1) waives its right to indemnity under this Section 10(c) with
respect to such Tax (and any directly-related claim, and any claim the outcome
of which is determined based upon the outcome of such claim), (2) pays to
Borrower any amount previously paid or advanced by Borrower pursuant to this
Section 10(c) with respect to such Tax (other than previously incurred costs and
expenses of contest described in clause (1) of this paragraph), plus interest at
the rate that would have been payable by the relevant Taxing Authority on a
refund of such Tax, and (3) agrees to discuss with Borrower the views or
positions of any relevant Taxing Authority with respect to the imposition of
such Tax.

(vi) Refund. If any Tax Indemnitee receives a refund of, or is entitled to a
credit against other liability for, all or any part of any Taxes paid,
reimbursed, or advanced by Borrower, such Tax Indemnitee shall pay to Borrower
within 30 days of such receipt an amount equal to the lesser of (a) the amount
of such refund or credit plus any net tax benefit (taking into account any Taxes
incurred by such Tax Indemnitee by reason of the receipt of such refund or
realization of such credit) actually realized by such Tax Indemnitee as a result
of any payment by such Tax Indemnitee made pursuant to this sentence (including
this clause (a)), and (b) such tax payment, reimbursement, or advance by
Borrower to such Tax Indemnitee theretofore made pursuant to this Section 10(c)
(and the excess, if any, of the amount described in clause (a) over the amount
described in clause (b) shall be carried forward and applied to reduce pro tanto
any subsequent obligation of Borrower to make payments to such Tax Indemnitee
pursuant to this Section 10(c)). If, in addition to such refund or credit, such
Tax Indemnitee receives (or is credited with) an amount representing interest on
the amount of such refund or credit, such Tax Indemnitee shall pay to Borrower
within 30 days after receiving or realizing such credit that proportion of such
interest fairly attributable to Taxes paid, reimbursed, or advanced by Borrower
before the receipt of such refund or realization of such credit. Anything herein
to the contrary notwithstanding, a Tax Indemnitee shall not be required to make
any payment pursuant to this Section 10(c)(vi) so long as a Special Default or
an Event of Default exists.

(vii) Tax Filing. Borrower shall, at its expense, timely file any report,
return, or statement that is required to be filed with respect to any Tax which
is subject to indemnification under this Section 10(c) (except for any such
report, return, or statement which a Tax Indemnitee has timely notified Borrower
in writing that such Tax Indemnitee intends to file, or for which such Tax
Indemnitee is required by law to file, in its own name); provided, that the
relevant Tax Indemnitee shall furnish Borrower with any information in such Tax
Indemnitee’s possession or control that is reasonably necessary to file any such
return, report, or statement and that Borrower reasonably requests in writing.
Borrower shall either file such report, return, or statement and send a copy to
such Tax Indemnitee, or, if Borrower is not permitted to file such report,
return, or statement, it shall notify such Tax Indemnitee of such requirement
and prepare and deliver such report, return, or statement to such Tax Indemnitee
in a manner reasonably satisfactory to such Tax Indemnitee within a reasonable
time before the time such report,

 

32



--------------------------------------------------------------------------------

return, or statement is to be filed; provided, that the relevant Tax Indemnitee
shall either furnish Borrower with any information in such Tax Indemnitee’s
possession or control that is reasonably necessary to file any such return,
report, or statement and that Borrower reasonably requests in writing or such
Tax Indemnitee shall itself be responsible for completing and filing such
report, return or statement if it fails to, or elects not to, provide Borrower
with the requested information.

(viii) Forms. Each Tax Indemnitee agrees to furnish from time to time to
Borrower, Paying Agent, or such other Person as Borrower or Paying Agent shall
designate, at Borrower’s or Paying Agent’s request, such duly-executed and
properly-completed forms as may be necessary or appropriate in order to claim
any reduction of or exemption from any withholding or other Tax imposed by any
Taxing Authority, if (i) such reduction or exemption is available to such Tax
Indemnitee without such Tax Indemnitee’s incurring material adverse consequences
under applicable Law, and (ii) Borrower has provided such Tax Indemnitee with
any information necessary to complete such form not otherwise reasonably
available to such Tax Indemnitee. If the Tax Indemnitee believes that claiming
such reduction or exemption would result in its incurring material adverse
consequences under applicable Law, the Tax Indemnitee shall notify Borrower of
the basis of that belief, and the Tax Indemnitee and Borrower shall promptly
meet to discuss the matter and, if the Tax Indemnitee and Borrower are unable to
agree whether such material adverse consequences would result, shall appoint an
independent accounting firm to resolve the issue on terms similar to those set
forth in Section 10(c)(iv)(2) hereof (except that the Tax Indemnitee and
Borrower shall share equally the costs of such accounting firm).

(ix) Non-Parties. If a Tax Indemnitee is not a party to this Agreement, Borrower
may require the Tax Indemnitee to agree in writing, in a form reasonably
acceptable to Borrower, to the terms of this Section 10(c) and Section 12 before
any payment shall be due to such Tax Indemnitee under this Section 10(c).

(d) Payments. Except as otherwise provided herein, any payments which Borrower
or an Indemnitee or Tax Indemnitee is obligated to make pursuant to
Section 10(a) or Section 10(c) shall be paid on the 30th day after demand, but
not before five (5) days before the date such Expense or Tax is due or payable
by such Indemnitee or Tax Indemnitee, as applicable. If Borrower shall have
requested to contest a Tax or Expense as provided in this Section 10 and shall
have duly complied with all the terms of this Section 10, Borrower’s liability
for indemnification under this Section 10 shall, at Borrower’s election, be
deferred until a final determination is made with respect to such contest. At
such time, Borrower shall become obligated for the payment of any
indemnification hereunder resulting from the outcome of such contest, and within
fifteen (15) days following such final determination, any amounts so due
hereunder shall be paid by Borrower to the Indemnitee or Tax Indemnitee, as
applicable. Such payments shall be made directly to the relevant Indemnitee or
Tax Indemnitee or to Borrower, in immediately available funds at such bank or to
such account as specified by such Indemnitee or Tax Indemnitee or Borrower (as
applicable) in written directives to the payor, or, if no such direction has
been given, by check of the payor payable to the order of, and mailed to, such
Indemnitee or Tax Indemnitee or Borrower (as applicable) by certified mail,
postage prepaid, at its address as set forth in this Agreement.

 

33



--------------------------------------------------------------------------------

(e) Interest. If any amount, payable by Borrower, any Indemnitee, or any Tax
Indemnitee under Section 10(a) or Section 10(c) is not paid when due, the Person
obligated to make such payment shall pay on demand, to the extent permitted by
Law, to the Person entitled thereto, interest on any such amount for the period
from and including the due date for such amount to but excluding the date the
amount is paid, at the Past-Due Rate. Such interest shall be paid in the same
manner as the unpaid amount in respect of which such interest is due.

(f) Benefit of Indemnities. Borrower’s obligations for indemnities, obligations,
adjustments, and payments in Section 10(a) or Section 10(c) are expressly made
for the benefit of, and shall be enforceable by, the Indemnitee or Tax
Indemnitee entitled thereto as and to the extent provided herein,
notwithstanding any provision of the Security Agreement.

 

11. SECURITY AGENT

(a) Appointment and Powers. Each Lender hereby and by acceptance of a Loan
Certificate irrevocably appoints, designates and authorizes Bayerische Hypo- und
Vereinsbank AG, London Branch, as Security Agent under this Agreement and under
each other Operative Agreement, irrevocably appoints Bayerische Hypo- und
Vereinsbank AG, London Branch, as a “representative” of the Lenders within the
meaning of Section 9-511 of the UCC and irrevocably authorizes Security Agent to
take such action on its behalf under the provisions of this Agreement and each
other Operative Agreements and to exercise the powers and perform the duties as
are expressly delegated to it by the terms of this Agreement or any other
Operative Agreement, together with such powers as are reasonably incidental
thereto. Security Agent hereby accepts such appointments, designations and
authorizations. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Operative Agreement, Security Agent shall not have any
duties or responsibilities, except those expressly set forth herein and in the
Operative Agreements, nor shall Security Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Operative Agreement or otherwise exist against Security
Agent.

(b) Limitation on Security Agent’s Liability. Except as expressly provided in
Section 8(b) hereof, neither Security Agent nor any of its directors, officers,
employees or agents shall be liable or responsible for any action taken or
omitted to be taken by it or them under or in connection with the Operative
Agreements, except for its or their own gross negligence, willful misconduct or
knowing violations of Law. Security Agent shall not be responsible to any Lender
for (a) any recitals, statements, representations or warranties contained in the
Operative Agreements or in any certificate or other document referred to or
provided for in, or received by any of the Lenders under, the Operative
Agreements, (b) the validity, effectiveness or enforceability of the Operative
Agreements or any such certificate or other document, (c) the value or
sufficiency of the Collateral or (d) any failure by Borrower to perform any of
its obligations under the Operative Agreements. Security Agent may employ agents
and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact so long as Security Agent was
not grossly negligent in selecting or directing such agents or
attorneys-in-fact. Security Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by telephone
or telecopier) believed by it to be genuine and correct and to have been signed
or given by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by Security Agent.

 

34



--------------------------------------------------------------------------------

(c) Rights as Lender. If the Security Agent is also a Lender, it shall, in its
capacity as a Lender, have the same rights and powers under the Operative
Agreements as any other Lender and may exercise the same as though it were not
acting as Security Agent, and the term “Lender” or “Lenders” shall include such
Person in its individual capacity. Each Person acting as Security Agent (whether
or not such Person is a Lender) and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with Borrower
and its Affiliates as if it were not acting as Security Agent.

(d) Indemnification. Each Lender agrees to indemnify Security Agent (to the
extent not reimbursed by Borrower under the Operative Agreements), ratably on
the basis of the unpaid principal amounts of the Loan Certificates held by such
Lenders (or, if no Loan Certificates are at the time issued, ratably on the
basis of their respective Commitments applicable to such Aircraft), for any and
all Expenses that may be imposed on, incurred by or asserted against Security
Agent (including the costs and expenses that Borrower is obligated to pay under
the Operative Agreements) in any way relating to or arising out of the Operative
Agreements or any other documents contemplated thereby or referred to therein or
the transactions contemplated thereby or the enforcement of any of the terms
thereof or of any such other documents, provided that no such Lender shall be
liable for any of the foregoing to the extent such Expenses arise from the gross
negligence, willful misconduct or knowing violations of Law by Security Agent.

(e) Non-reliance on Security Agent and other Lenders. Each Lender agrees that it
has made and will continue to make, independently and without reliance on
Security Agent or any other Lender, and based on such documents and information
as it deems appropriate, its own credit analysis of Borrower, its own evaluation
of the Collateral and its own decision to enter into the Operative Agreements
and to take or refrain from taking any action in connection therewith. Security
Agent shall not be required to keep itself informed as to the performance or
observance by Borrower of the Operative Agreements or any other document
referred to or provided for therein or to inspect the properties or books of
Borrower or the Collateral. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by Security Agent
under the Operative Agreements, Security Agent shall have no obligation to
provide any Lender with any information concerning the business, status or
condition of Borrower, the Operative Agreements or the Collateral that may come
into the possession of Security Agent or any of its Affiliates.

(f) Successor Security Agent.

(1) The institution acting as Security Agent or any successor thereto may resign
at any time without cause by giving at least thirty (30) days’ prior written
notice to Borrower and each Lender, such resignation to be effective upon the
acceptance by a successor institution of its appointment as Security Agent. In
addition, a Majority in Interest of the Lenders may at any time (but only with
the consent of Borrower, which consent shall not be unreasonably withheld,
delayed or conditioned) remove the institution acting as Security Agent without
cause by an instrument in writing delivered

 

35



--------------------------------------------------------------------------------

to Borrower and Security Agent, and Security Agent shall promptly notify each
Lender thereof in writing, such removal to be effective upon the acceptance by a
successor institution of its appointment as Security Agent. In the case of the
resignation or removal of the institution acting as Security Agent, a Majority
in Interest of the Lenders may appoint a successor by an instrument signed by
such holders, which successor shall be subject to Borrower’s reasonable
approval. If a successor is not appointed within thirty (30) days after such
notice of resignation or removal, Security Agent, Borrower or any Lender may
apply to any court of competent jurisdiction to appoint a successor to act until
such time, if any, as a successor is appointed as provided above. The
court-appointed successor shall immediately and without further act be
superseded by any successor appointed by a Majority in Interest of the Lenders
as above provided.

(2) Any successor institution acting as Security Agent, however appointed, shall
execute and deliver to Borrower and the predecessor institution acting as
Security Agent an instrument accepting such appointment and assuming the
obligations of Security Agent arising from and after the time of such
appointment, and thereupon, without further act, such successor shall become
vested with all the estates, properties, rights, powers, and duties of the
predecessor hereunder as if originally named Security Agent herein; but
nevertheless upon the written request of such successor Security Agent, such
predecessor shall execute and deliver an instrument transferring to such
successor, all the estates, properties, rights, and powers of such predecessor,
and such predecessor shall duly assign, transfer, deliver, and pay over to such
successor all money or other property then held by such predecessor hereunder.
Any successor Security Agent shall be bound by all actions taken or omitted to
be taken under the Operative Agreements by each predecessor Security Agent.

(3) Any successor institution acting as Security Agent, however appointed, shall
be a bank or trust company that has a combined capital and surplus of at least
$500,000,000, if such an institution is then willing, able, and legally
qualified to perform the duties of Security Agent hereunder upon reasonable or
customary terms.

(g) Notice of Default. If Security Agent obtains Actual Knowledge of a Default,
Security Agent shall notify each Lender. Subject to Sections 4 of the Security
Agreement and Section 11(h) hereof, Security Agent shall take such action, or
refrain from taking such action, with respect to an Event of Default or Default
(including with respect to the exercise of any rights or remedies hereunder) as
Security Agent shall be instructed in writing by a Majority in Interest of the
Lenders. If Security Agent does not receive instructions as above provided
within twenty (20) days after delivering notice of such Event of Default to the
relevant Lenders, Security Agent may (subject to instructions thereafter
received pursuant to the preceding provisions of this Section 11(g)) take such
action, or refrain from taking such action (but shall be under no duty to take
or refrain from taking any action) with respect to such Event of Default as it
determines to be advisable in the best interests of such Lenders; provided, that
Security Agent may not sell the Collateral without the consent of all Lenders.
Unless it has Actual Knowledge, Security Agent shall not be deemed to have
knowledge of a Default or an Event of Default (except that Borrower’s failure to
pay any installment of principal or interest within one Business Day after it
becomes due shall constitute knowledge of a Default) unless notified in writing
by Borrower or one or more Lenders.

 

36



--------------------------------------------------------------------------------

(h) Instructions from a Majority in Interest of Lenders. Except as provided in
Sections 4 and 6.1 of the Security Agreement, upon the written instructions at
any time and from time to time of a Majority in Interest of the Lenders,
Security Agent shall, in respect of an Aircraft and the transaction contemplated
with respect thereto, take such of the following actions as shall be specified
in such instructions: (a) give such notice or direction or exercise such right,
remedy, or power under any of the Operative Agreements as shall be specified in
such instructions, (b) approve as satisfactory to Security Agent all matters
required by any of the Operative Agreements to be satisfactory to Security
Agent, and (c) enter into any amendment, modification or supplement of any of
the Operative Agreements or grant consents, waivers or approvals requested by
Borrower under any of the Operative Agreements.

(i) Reports, Notices, etc. Security Agent will furnish to each Lender, promptly
upon receipt thereof, duplicates or copies of all reports, notices, requests,
demands, certificates, and other instruments furnished by Borrower to Security
Agent under any of the Operative Agreements.

 

12. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

(a) THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY, AND
PERFORMANCE.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AGREES, ACCEPTS, AND SUBMITS ITSELF TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN THE
CITY AND COUNTY OF NEW YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF NEW YORK, IN CONNECTION WITH ANY LEGAL ACTION, SUIT, OR PROCEEDING WITH
RESPECT TO ANY MATTER RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH THE
OPERATIVE AGREEMENTS.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS AND AGREES TO THE SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES, AND DOCUMENTS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION, OR PROCEEDING MAY BE MADE BY
MAILING COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT THE
ADDRESS SET FORTH PURSUANT TO SECTION 15(a). EACH PARTY HERETO HEREBY AGREES
THAT SERVICE UPON IT, OR ANY OF ITS AGENTS, IN EACH CASE IN ACCORDANCE WITH THIS
SECTION 12(c), SHALL CONSTITUTE VALID AND EFFECTIVE PERSONAL SERVICE UPON SUCH
PARTY, AND EACH PARTY HERETO HEREBY AGREES THAT THE FAILURE OF ANY OF ITS AGENTS
TO GIVE ANY NOTICE OF SUCH SERVICE TO ANY SUCH PARTY SHALL NOT IMPAIR OR AFFECT
IN ANY WAY THE VALIDITY OF SUCH SERVICE ON SUCH PARTY OR ANY JUDGMENT RENDERED
IN ANY ACTION OR PROCEEDING BASED THEREON.

 

37



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY LEGAL ACTION OR PROCEEDING BROUGHT HEREUNDER IN ANY OF THE
ABOVE-NAMED COURTS, THAT SUCH ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT VENUE FOR THE ACTION OR PROCEEDING IS IMPROPER, OR THAT ANY
OPERATIVE AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS.

(e) EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN ANY COURT IN ANY JURISDICTION BASED UPON OR ARISING OUT OF OR
RELATING TO THE OPERATIVE AGREEMENTS.

 

13. INTENTIONALLY OMITTED

 

14. CONFIDENTIALITY

Each Lender, Borrower, Holdings and Security Agent shall keep confidential the
terms of this Agreement and the Operative Agreements and all information
furnished to them from time to time hereunder or thereunder (which is marked
confidential) and shall not disclose, or cause to be disclosed, the same to any
Person, except (a) to prospective and permitted Transferees of the interests of
any Lender or such Transferees’ counsel, independent insurance brokers,
auditors, or other agents who are under an obligation of confidentiality with
respect to such information or who otherwise agree to hold such information
confidential, (b) to any Lender’s, Security Agent’s, Holdings’ or Borrower’s
counsel, independent insurance brokers, auditors, or other agents, Affiliates,
or investors who agree to hold such information confidential, (c) as may be
required by any statute, court, or administrative order or decree, legal
process, or governmental ruling or regulation, including those of any applicable
regulatory authority, federal or state banking examiners, taxing authorities, or
any stock exchange, or (d) to such other Persons as are reasonably deemed
necessary by the disclosing party in order to protect the interests of such
party or for the purposes of enforcing such documents by such party; provided,
that any and all disclosures permitted by clauses (c) and (d) above shall be
made only to the extent reasonably deemed necessary to meet the specific
requirements or needs of the Persons making such disclosures.

 

15. MISCELLANEOUS

(a) Notices. Unless otherwise expressly permitted by the terms hereof, all
notices, requests, demands, authorizations, directions, consents, waivers, and
other communications required or permitted to be made, given, furnished, or
filed hereunder shall be in writing (and the specification of a writing in
certain instances and not in others does not imply an intention that a writing
is not required as to the latter), shall refer specifically to this Agreement,
and shall be personally delivered, sent by fax or telecommunications
transmission (which in either case provides written confirmation to the sender
of its delivery), sent by registered mail or certified mail, return receipt
requested, postage prepaid, or sent by next-business-day courier service, in
each case to the address or fax number set forth for such party in Schedule 1,
or to such other address or number as such party hereafter specifies by notice
to the other parties hereto. Each such notice, request, demand, authorization,
direction, consent, waiver, or other communication shall be effective when
received or, if made, given, furnished, or filed by fax or telecommunication
transmission, when confirmed.

 

38



--------------------------------------------------------------------------------

(b) Survival. The indemnities and the representations and warranties (as and
when made) in this Agreement shall survive the Transfer of any interest by any
Lender in an Loan Certificate it holds, and the expiration or other termination
of any Operative Document, except as expressly provided herein or therein.

(c) Amendments. No provision of this Agreement may be amended, supplemented,
waived, modified, discharged, terminated, or otherwise varied orally, but only
by an instrument in writing that specifically identifies the provision of this
Agreement that it purports to amend, supplement, waive, modify, discharge,
terminate, or otherwise vary and is signed by the party against whom the
enforcement of the amendment, supplement, waiver, modification, discharge,
termination, or variance is sought. Each such amendment, supplement, waiver,
modification, discharge, termination, or variance shall be effective only in the
specific instance and for the specific purpose for which it is given. No
provision of this Agreement shall be varied or contradicted by oral
communication, course of dealing or performance, or other manner not set forth
in writing and signed by the party against whom enforcement of the same is
sought.

(d) Severability. If any provision of this Agreement is held invalid, illegal,
or unenforceable in any respect in any jurisdiction, then, to the extent
permitted by Law, (a) the remainder of any affected provision (to the extent not
invalid, illegal or unenforceable) and all other provisions hereof shall remain
in full force and effect in such jurisdiction, and (b) such invalidity,
illegality, or unenforceability shall not affect the validity, legality, or
enforceability of such provision in any other jurisdiction. If, however, any Law
pursuant to which any provision is held invalid, illegal, or unenforceable may
be waived, the parties hereto hereby waive that Law to the full extent
permitted, to the end that this Agreement shall be a valid and binding agreement
in all respects, enforceable in accordance with its terms.

(e) Counterparts. This Agreement and any amendments, waivers, consents, or
supplements hereto may be executed in any number of counterparts (or upon
separate signature pages bound together into one or more counterparts), each
fully-executed set of which shall be an original.

(f) No Waiver. No failure on the part of any party hereto to exercise, and no
delay by any party hereto in exercising, any of its rights, powers, remedies, or
privileges under this Agreement or otherwise available to it shall impair,
prejudice, or waive any such right, power, remedy, or privilege or be construed
as a waiver of any breach hereof or default hereunder or as an acquiescence
therein, nor shall any single or partial exercise of any such right, power,
remedy, or privilege preclude any other or further exercise thereof by it or the
exercise of any other right, power, remedy, or privilege by it. No notice to or
demand on any party hereto in any case shall, unless otherwise required under
this Agreement, entitle such party to any other or further notice or demand in
similar or other circumstances, or waive the rights of any party hereto to any
other or further action in any circumstances without notice or demand.

 

39



--------------------------------------------------------------------------------

(g) Third Party Beneficiaries. This Agreement is not intended to, and shall not,
provide any Person not a party hereto (except the Persons referred to in
Section 10 who are intended third-party beneficiaries of Section 10) with any
rights of any nature whatsoever against any of the parties hereto, and no Person
not a party hereto shall have any right, power, or privilege in respect of any
party hereto, or have any benefit or interest, arising out of this Agreement.

(h) Entire Agreement. This Agreement, together with the other Operative
Agreements, on and as of the date hereof, constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and all prior
understandings or agreements, whether written or oral, among any of the parties
hereto with respect to such subject matter are hereby superseded in their
entireties.

(i) Further Assurances. Each party hereto shall execute, acknowledge, and
deliver (or shall cause to be executed, acknowledged, and delivered) all such
further agreements, instruments, certificates, or other documents, and shall do
and cause to be done such further things, as any other party hereto reasonably
requests in connection with the administration of, or to carry out more
effectively the purposes of, or to assure and confirm better to such other party
the rights and benefits to be provided under, this Agreement and the other
Operative Agreements.

[Remainder of Page Intentionally Blank.]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

AIRTRAN AIRWAYS, INC.,     BAYERISCHE HYPO- UND VEREINSBANK as Borrower     AG,
LONDON BRANCH,     as Lender By         By     Name:       Name:   Title:      
Title:         By           Name:         Title:       BAYERISCHE HYPO- UND
VEREINSBANK     AG, LONDON BRANCH,     as Security Agent       By          
Name:         Title:             By           Name:         Title:  

 

S



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF:

BORROWING NOTICE

Bayerische Hypo- und Vereinsbank AG, London Branch,

as Security Agent and Lender

[            ], as Lender

Borrowing Notice dated [    ], 200[    ] (this “Notice”) by AirTran Airways,
Inc. (“Borrower”).

Reference is made to the Credit Agreement, dated as of June 28, 2007 (as
executed and delivered and as in effect from time to time, [and, prior to
execution and delivery, the most recently circulated draft thereof,]* the
“Credit Agreement”), among Borrower, each Lender identified on Schedule 1 hereto
(collectively, the “Lenders”) and Bayerische Hypo- und Vereinsbank AG, London
Branch, as Security Agent for the Lenders (the “Security Agent”). Unless
specified herein, terms defined in the Security Agreement, dated as of June 28,
2007 (as executed and delivered and as in effect from time to time, [and, prior
to execution and delivery, the most recently circulated draft thereof,]* the
“Security Agreement”), between Borrower and Security Agent are used herein with
the same meanings.

This Notice constitutes the notice required by Section 2(d) of the Credit
Agreement. The Borrower hereby requests that each Lender pay the amount of its
Commitment for the Advance which is due and payable on the Borrowing Date
(defined below).

In connection with the foregoing, Borrower specifies the following information
with respect to the Drawings requested hereby:

(A) Borrowing Date: [    ]

(B) The amount of the Drawings to be made: [    ]

(C) Each Lender’s Commitment in respect of the Drawings is: [    ]

(D) The Aircraft to which such Drawings relate: [            ]. The Drawings are
to be allocated among the Aircraft as set forth in Schedule 1 hereto.

(E) Account information of [        ]: [        ]

--------------------------------------------------------------------------------

* To be added to first drawing notice only.

 

Exh A-1



--------------------------------------------------------------------------------

The Lenders and each of their permitted successors and assigns are intended
third party beneficiaries of this Borrowing Notice.

[Borrower agrees to indemnify each Lender for, and to hold each Lender harmless
from, any loss or expense (including any Break Loss) that such Lender may
sustain or incur as a consequence of failure by the Borrower in making a
borrowing after Borrower has given this Borrowing Notice requesting the same in
accordance with the provisions of the Credit Agreement other than as a result of
a breach by such Lender to make its Commitment available pursuant to
Section 2(a) of the Credit Agreement. If the Credit Agreement has not yet been
executed, this indemnity refers to the most recent draft thereof and shall apply
as if the Credit Agreement had been executed.]*

Borrower hereby represents and warrants that [the Advance or Advances for which
the Lenders are providing a secured loan on the Borrowing Date is due and
payable by Borrower under the Purchase Agreement on the Borrowing Date]/[the
Advance or Advances for which the Lenders are providing a secured loan on the
Borrowing Date have been or will have been paid by Borrower under the Purchase
Agreement as of the Borrower Date.]

This Notice is governed by the laws of the State of New York.

--------------------------------------------------------------------------------

* To be added to first drawing notice only.

[Remainder of Page Intentionally Left Blank.]

 

Exh A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Notice to be duly executed by its
officer thereunto duly authorized on the day and year first above written.

 

AIRTRAN AIRWAYS, INC. By:     Name:   Title:  

 

Exh A-3



--------------------------------------------------------------------------------

SCHEDULE 1 TO BORROWING NOTICE

 

Aircraft MSN

   Amount of
Drawing    Attributable to
[Lender 1]    Attributable to
[Lender 2]

Total

        

 

Exh A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF:

TRANSFER CERTIFICATE

[            ] [     ], [        ]

AirTran Airways, Inc.

9955 AirTran Blvd.

Orlando, Florida 32827

Attn: General Counsel

Bayerische Hypo- und Vereinsbank AG, London Branch

[ADDRESS]

 

  Re: Credit Agreement, dated June 28, 2007 (as amended, varied, novated or
supplemented from time to time, the “Agreement”), by and among AirTran Airways,
Inc., as Borrower (“Borrower”), each Lender identified in Schedule 1 to the
Agreement as Lenders (“Lenders”) and Bayerische Hypo- und Vereinsbank AG, London
Branch, as Security Agent for the Lenders (the “Security Agent”).

This Transfer Certificate is being delivered to your attention pursuant to
Section 9(a) of the Agreement in connection with Transferring Lender’s Transfer
to Transferee of Loan Certificate No. [    ], dated [            ] [    ],
[        ], issued by Borrower (the “Loan Certificate”).

 

1. Terms defined in the Security Agreement, dated December 7, 2005, by and
between Borrower and Security Agent shall, subject to any contrary indication
herein, have the same meanings in this Transfer Certificate. The terms
Transferring Lender, Transferee and Transfer Date are defined in the attached
Schedule I hereto.

 

2. With effect from the Transfer Date, the Transferring Lender hereby Transfers
to Transferee, and Transferee hereby assumes from Transferring Lender, all of
Transferring Lender’s right, title and interest in and to, and all of its
duties, liabilities and obligations arising on or before the Transfer Date
under, the Loan Certificate.

 

3. Transferee hereby agrees, for the benefit of the Lenders, Borrower and
Security Agent, that with effect from the Transfer Date, it will perform, in
accordance with the terms of the Agreement and the other Operative Agreements,
all duties, liabilities and obligations which by the terms hereof have been
assumed by it, and hereby agrees to be bound by any and all consents, approvals,
elections or other actions given, made or taken by Transferring Lender prior to
the Transfer Date. With effect from the Transfer Date, Transferring Lender
hereby releases the Lenders, Borrower and Security Agent from their respective
duties, liabilities and obligations owing to Transferring Lender under the
Agreement and all other Operative Agreements; provided, that such release is not
intended to extinguish, and such release shall not be construed to extinguish,
any such obligations, duties and liabilities existing on the Transfer Date, all
of which shall survive such release and be performed directly to and for the
benefit of Transferee.

 

Exh B-1



--------------------------------------------------------------------------------

4. Transferee hereby represents and warrants, and agrees for the benefit of the
Lenders, Borrower and Security Agent, that:

 

  a. No portion of the funds it uses to purchase, acquire and hold the Loan
Certificate or any interest therein directly or indirectly constitutes, or may
be deemed under the Code or ERISA or any rulings, regulations, or court
decisions thereunder to constitute, the assets of any Plan.

 

  b. It will not Transfer any Loan Certificate which it holds or any interest
in, or represented by, any Loan Certificate which it holds unless the proposed
Transferee thereof first provides Borrower with the following:

 

  (1) a written representation and covenant that no portion of the funds it uses
to purchase, acquire and hold such Loan Certificate or interest directly or
indirectly constitutes, or may be deemed under the Code or ERISA or any rulings,
regulations, or court decisions thereunder to constitute, the assets of any
Plan; and

 

  (2) a written covenant that it will not Transfer any Loan Certificate or any
interest in, or represented by, any Loan Certificate unless the subsequent
Transferee also makes the representation described in clause (1) above and
agrees to comply with this clause (2).

 

  c. It will not Transfer any Loan Certificate which it holds or any interest
in, or represented by, any Loan Certificate which it holds in violation of the
Securities Act or any applicable state or foreign securities Law.

 

5. Transferee and Transferring Lender hereby represent and warrant, and agree
for the benefit of the Lenders, Borrower and Security Agent, that:

 

  a. the Transfer of the Loan Certificate by Transferring Lender to Transferee
does not violate the Securities Act or any applicable state or foreign
securities Law; and

 

  b. the Transfer of the Loan Certificate by Transferring Lender to Transferee
complies with all of the requirements of Section 9(a) of the Agreement.

 

6. This Transfer Certificate and the rights, benefits and obligations of the
parties under this Transfer Certificate shall be governed by and construed in
accordance with the laws of the State of New York.

 

Exh B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties have executed this Transfer Certificate
as of the date first written above.

 

[TRANSFERRING LENDER] By:     Name:   Title:   [TRANSFEREE] By:     Name:  
Title:  

 

Exh B-3



--------------------------------------------------------------------------------

SCHEDULE I

TO

TRANSFER CERTIFICATE

 

1. Transferring Lender:

 

2. Transferee:

 

3. Transfer Date: The date on which the Transfer contemplated by this Transfer
Certificate is evidenced by registration of such Transfer on the Loan
Certificate Register

Address for Notices and Accounts of Transferee for purposes of Schedule 1 to
Loan Agreement:

 

Address:

  

Account:

 

Exh B-4



--------------------------------------------------------------------------------

SCHEDULE 1

ACCOUNTS; ADDRESSES

BORROWER

 

Address:

  

Account:

AirTran Airways, Inc.

9955 AirTran Blvd

Orlando, Florida 32827

Att: General Counsel

Tel: ***

Fax: ***

   ***

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 1 of 5 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH 1-1



--------------------------------------------------------------------------------

LENDERS

 

Address:

  

Account:

Bayerische Hypo- und Vereinsbank AG,

London Branch

Moor House

120 London Wall

EC2Y 5ET London

United Kingdom

   ***

For credit matters:

Attn: George Gierhart/Deborah Whiteford

Tel: ***

Fax: ***

  

For payment and funding notification:

Attn: Loan Services

Tel: ***

Fax: ***

  

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 2 of 5 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH 1-2



--------------------------------------------------------------------------------

SECURITY AGENT

 

Address:

  

Account:

Bayerische Hypo- und Vereinsbank AG,

London Branch

Moor House

120 London Wall

EC2Y 5ET London

United Kingdom

   ***

For credit matters:

Attn: George Gierhart/Deborah Whiteford

Tel: ***

Fax: ***

  

For payment and funding notification:

Attn: Loan Services

Tel: ***

Fax: ***

  

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 3 of 5 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH 1-3



--------------------------------------------------------------------------------

SCHEDULE 2

COMMITMENTS

 

Lender

   Participation Percentage  

Maximum

Commitment

Bayerische Hypo- und Vereinsbank AG, London Branch

   ***   $82,050,040

Total

   ***   $82,050,040

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 4 of 5 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

AIRCRAFT; SCHEDULED DELIVERY MONTHS

 

Model   MSN   Scheduled Delivery Month   Block 737-7BD   33938  
Q1 2009 (February)   B 737-7BD   35962   April 2009   B 737-7BD   35964   May
2009   B 737-7BD   35966   June 2009   B 737-7BD   35967   July 2009   A 737-7BD
  35968   July 2009   A 737-7BD   35969   August 2009   A 737-7BD   35970  
August 2009   A 737-7BD   35971   September 2009   A 737-7BD   35972   October
2009   A 737-7BD   35973   November 2009   A 737-7BD   35974   November 2009   A
737-7BD   35975   December 2009   A 737-7BD   35976   December 2009   A 737-7BD
  36729   January 2010   A 737-7BD   36730   February 2010   A 737-7BD   33939  
February 2010   A 737-7BD   36731   March 2010   A

 

SCH 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

NON-DEFERRABLE ADVANCE PAYMENTS UNDER THE PURCHASE AGREEMENT

***

--------------------------------------------------------------------------------

*** Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended. Page 5 of 5 pages
containing information redacted pursuant to a request for confidential
treatment.

 

SCH 4-1